Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 1 of 17




                      EXHIBIT “A”
                                                            Listados de peliculas You Tube marzo 2020
                                                                                                                                                             ASSIGNMENT     FECHA
      No.    Titulo                                          Año     Copyright      Fecha               CLAIMANT                          ASSIGNEE               DATE      LISTADO
 1,     1,   A Donde Van Nuestros Hijos                      1956   PA-850-988     11-sep-96         GREGORIO WALERSTEIN W.            ATHOS OVERSEAS LTD.    11-may-11    nov-14
 2,     2,   A Garrote Limpio                                1985   PA-338-003     18-sep-87              FILMO SENECA                  TOP ENTERTAINMENT     16-jun-99    nov-14
 3,     3,   A Gozar, A Gozar Que El Mundo Se Va A Acabar    1988   PA-1-093-695   23-sep-98                 BRUSELAS                        BRUSELAS                      nov-14
 4,     4,   Acorralado                                      1989   PA-733-495     12-oct-94            CUMBRE FILMS, S.A.             ATHOS OVERSEAS LTD.    11-may-11    nov-14
 5,     5,   Adiós Amor                                      1971   PA-900-109     13-ene-98          CIMA FILMS, S.A. DE C.V.         ATHOS OVERSEAS LTD.    11-may-11    nov-14
 6,     6,   Al Filo Del Terror                              1990   PA-496-602     23-oct-90         MEX AMERICAN HOME VIDEO            TOP ENTERTAINMENT     24-may-99    nov-14
 7,     7,   Aladino Y La Lámpara Maravillosa                1957   PA-906-952     23-ene-98         GREGORIO WALERSTEIN W.            ATHOS OVERSEAS LTD.    11-may-11    nov-14
 8,     8,   Albures Mexicanos                               1983   PA-810-002     21-ago-96                 BRUSELAS                        BRUSELAS                      nov-14
 9,     9,   Allá en la plaza Garibaldi                      1981   PA-810-017     21-ago-96                 BRUSELAS                        BRUSELAS                      nov-14
10,    10,   Amigo                                           1979   PA-871-510     21-ago-96                 BRUSELAS                        BRUSELAS                      nov-14
11,    11,   Amor Que Mata                                   1993   PA-777-171     13-oct-95     MEXCINEMA VIDEO CORPORATION           ATHOS OVERSEAS LTD.    05-may-11    nov-14
12,    12,   Arizona                                         1985   PA-304-228     08-oct-86            TOP ENTERTAINMENT               TOP ENTERTAINMENT                  nov-14
13,    13,   Bajo el cielo de México                         1957   PA-874-789     21-oct-97        FILMADORA MEXICANA, S.A.           ATHOS OVERSEAS LTD.    11-may-11    nov-14
14,    14,   Bellas De Noche                                 1974   PA-822-942     24-oct-96     CINEMATOGRAFICA CALDERON, S.A.        ATHOS OVERSEAS LTD.    02-mar-11    nov-14
15,    15,   Bikinis Y Rock                                  1972   PA-822-939     24-oct-96     CINEMATOGRAFICA CALDERON, S.A.        ATHOS OVERSEAS LTD.    31-may-11    nov-14
16,    16,   Caña Brava                                      1965    PA891-226     23-feb-98          Producciones Pereda, SA          ATHOS OVERSEAS LTD.     30-jul-04   nov-14
17,    17,   Central Camionera                               1988   PA-905-221     23-sep-98                 BRUSELAS                        BRUSELAS                      nov-14
18,    18,   Cinco Nacos Asaltan Las Vegas                   1986   PA-356-948     31-ago-87              Victor Films, S.A.           ATHOS OVERSEAS LTD.                 nov-14
19,    19,   Cinco Pollas En Peligro                         1986   PA-871-508     21-ago-96                 BRUSELAS                        BRUSELAS                      nov-14
20,    20,   Comezón A La Mexicana                           1989   PA-496-933     12-sep-90        MEXCINEMA CORPORATION              ATHOS OVERSEAS LTD.    30-mar-10    nov-14
21,    21,   Como México No Hay Dos                          1980   PA-367-957     14-jun-88          CIMA FILMS, S.A. DE C.V.         ATHOS OVERSEAS LTD.    11-may-11    nov-14
22,    22,   Como Pescar Marido                              1966   PA-906-956     23-ene-98         GREGORIO WALERSTEIN W.            ATHOS OVERSEAS LTD.    11-may-11    nov-14
23,    23,   Confesiones de una adolescente                  1969   PA-900-190     23-ene-98          CIMA FILMS, S.A. DE C.V.         ATHOS OVERSEAS LTD.    11-may-11    nov-14
24,    24,   Destrampados En Los Ángeles                     1987   PA-1-255-448   23-nov-04            TOP ENTERTAINMENT               TOP ENTERTAINMENT                  nov-14
25,    25,   Dios Los Cría                                   1975   PA-821-491     26-sep-96          CIMA FILMS, S.A. DE C.V.         ATHOS OVERSEAS LTD.    11-may-11    nov-14
26,    26,   Dos Camioneros Con Suerte                       1990   PA-746-234     04-oct-95     CINEMATOGRAFICA CALDERON, S.A.        ATHOS OVERSEAS LTD.    02-mar-11    nov-14
27,    27,   Dos Cuates A Todo Dar                           1988   PA 427-308     10-jul-89       DIAMOND FILM CORPORATION            ATHOS OVERSEAS LTD.    30-mar-10    nov-14
28,    28,   Dos Machos Que Ladran No Muerden                1986   PA-368-487     08-jun-88     CINEMATOGRAFICA CALDERON, S.A.        ATHOS OVERSEAS LTD.    02-mar-11    nov-14
29,    29,   Dos Nacos En El Planeta De Las Mujeres          1989   PA-579-493     03-ago-92       MEX AMERICAN HOME VIDEO              TOP ENTERTAINMENT     24-may-99    nov-14
30,    30,   Dos Supermachos Al Ataque                       1981   PA-396-601     05-dic-88            EAGLE FILMS CORP.               TOP ENTERTAINMENT     16-jun-99    nov-14
31,    31,   Dos Valientes                                   1968   PA 784-870     24-nov-97   CINEMATOGRAFICA JALISCO, S.A. DE C.V.   ATHOS OVERSEAS LTD.    30-mar-10    nov-14
32,    32,   Duelo En El Dorado                              1968   PA-822-940     24-oct-96     CINEMATOGRAFICA CALDERON, S.A.        ATHOS OVERSEAS LTD.    31-may-11    nov-14
33,    33,   El Albañil                                      1974   PA-822-932     26-sep-96          CIMA FILMS, S.A. DE C.V.         ATHOS OVERSEAS LTD.    11-may-11    nov-14
34,    34,   El Arracadas                                    1977   PA-749-334     10-sep-95          CIMA FILMS, S.A. DE C.V.         ATHOS OVERSEAS LTD.    11-may-11    nov-14
35,    35,   El Ausente                                      1972   PA-878-421     24-nov-97   CINEMATOGRAFICA JALISCO, S.A. DE C.V.   ATHOS OVERSEAS LTD.    06-jun-11    nov-14
36,    36,   El Bronco                                       1983   PA 340-075     23-jul-86         PRODUCCIONES EGA, S.A.            ATHOS OVERSEAS LTD.    30-mar-10    nov-14
37,    37,   El Caballo Bayo                                 1966   PA-906-940     13-ene-98         GREGORIO WALERSTEIN W.            ATHOS OVERSEAS LTD.    11-may-11    nov-14
38,    38,   El Caballo Del Diablo                           1974   PA-891-230     13-ene-98          CIMA FILMS, S.A. DE C.V.         ATHOS OVERSEAS LTD.    11-may-11    nov-14
39,    39,   El Caifán Del Barrio                            1987   PA-348-248     16-nov-87      Rosales Duran Producciones, S.A.     ATHOS OVERSEAS LTD.    29-jun-12    nov-14
40,    40,   El Cínico                                       1968   PA 784-874     24-nov-97   CINEMATOGRAFICA JALISCO, S.A. DE C.V.   ATHOS OVERSEAS LTD.    30-mar-10    nov-14
41,    41,   El Coyote Y La Bronca                           1978   PA-749-333     10-feb-95          CIMA FILMS, S.A. DE C.V.         ATHOS OVERSEAS LTD.    11-may-11    nov-14
42,    42,   El Cuatrero                                     1988   PA-396-599     01-ago-88            CUMBRE FILMS, S.A.             ATHOS OVERSEAS LTD.    11-may-11    nov-14
43,    43,   El Desconocido                                  1973   PA 784-867     24-nov-97   CINEMATOGRAFICA JALISCO, S.A. DE C.V.   ATHOS OVERSEAS LTD.    30-mar-10    nov-14
44,    44,   El Día Del Compadre                             1981   PA-304-237     08-oct-86           PRODUCCIONES ESME                TOP ENTERTAINMENT     16-jun-99    nov-14
                                                                                                                                                                                     Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 2 of 17




45,    45,   El diablo en persona                            1981   PA 284-226     05-jun-85            GAZCON FILMS, S.A.             ATHOS OVERSEAS LTD.    30-mar-10    nov-14
                                                   Listados de peliculas You Tube marzo 2020
                                                                                                                                                      ASSIGNMENT     FECHA
      No.    Titulo                                 Año     Copyright      Fecha                 CLAIMANT                          ASSIGNEE               DATE      LISTADO
46,    46,   El Diablo, El Santo Y El Tonto         1985   PA-352-651     15-sep-87             CUMBRE FILMS, S.A.              ATHOS OVERSEAS LTD.    11-may-11    nov-14
47,    47,   El Diabólico                           1976   PA-810-004     21-ago-96                  BRUSELAS                         BRUSELAS                      nov-14
48,    48,   El Elegido                             1975   PA-801-532     21-ago-96                  BRUSELAS                         BRUSELAS                      nov-14
49,    49,   El Embustero                           1983   PA-284-132     24-mar-86             CUMBRE FILMS, S.A.              ATHOS OVERSEAS LTD.    11-may-11    nov-14
50,    50,   El Garañon                             1988   PA-1-093-696   23-sep-98                  BRUSELAS                         BRUSELAS                      nov-14
51,    51,   El Garañon II                          1989   PA-905-227     23-sep-98                  BRUSELAS                         BRUSELAS                      nov-14
52,    52,   El Gran Perro Muerto                   1978   PA-871-511     21-ago-96                  BRUSELAS                         BRUSELAS                      nov-14
53,    53,   El Hijo De Gabino Barrera              1964   PA-876-285     20-nov-97          GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11    nov-14
54,    54,   El Hijo Del Pueblo                     1973   PA-822-930     26-sep-96           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
55,    55,   El Hombre                              1975   PA-784-889     11-nov-97   PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.   ATHOS OVERSEAS LTD.    30-sep-11    nov-14
56,    56,   El Hombre Sin Miedo                    1979   PA-284-074     04-sep-85         CINEMATOGRAFICA SOL, S.A.           ATHOS OVERSEAS LTD.    06-jun-11    nov-14
57,    57,   El Inocente Y Las Pecadoras            1988   PA-746-235     04-oct-95      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11    nov-14
58,    58,   El Lambiscón Verde                     1991   PA-872-253     18-dic-97              TOP ENTERTAINMENT               TOP ENTERTAINMENT                  nov-14
59,    59,   El Macho                               1987   PA-374-327     11-mar-88             CUMBRE FILMS, S.A.              ATHOS OVERSEAS LTD.    11-may-11    nov-14
60,    60,   El manantial del amor                  1968   PA-846-990     31-ene-02      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    31-may-11    nov-14
61,    61,   El Medio Pelo                          1970   PA-916-940     14-oct-98          GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11    nov-14
62,    62,   El Mexicano                            1965   PA-906-939     13-ene-98          GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11    nov-14
63,    63,   El Monasterio De Los Buitres           1972   PA-809-998     21-ago-96                  BRUSELAS                         BRUSELAS                      nov-14
64,    64,   El Oficio Más Antiguo Del Mundo        1968   PA-900-190     23-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
65,    65,   El Profesor Erótico                    1982   PA-284-089     14-feb-86            PRODUCCIONES ESME                 TOP ENTERTAINMENT     16-jun-99    nov-14
66,    66,   El Quelite                             1969   PA-900-190     23-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
67,    67,   El Rey De Las Ficheras                 1988   PA-746-232     04-oct-95      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11    nov-14
68,    68,   El rey de los Tahúres                  1979   PA-810-000     21-ago-96                  BRUSELAS                         BRUSELAS                      nov-14
69,    69,   El Sexo De Los Pobres                  1981   PA-891-227     23-feb-98      CINEMATOGRAFICA CAMARGO, S.A.          ATHOS OVERSEAS LTD.     22-dic-05   nov-14
70,    70,   El Sinvergüenza                        1982   PA-284-131     24-mar-86             CUMBRE FILMS, S.A.              ATHOS OVERSEAS LTD.    11-may-11    nov-14
71,    71,   El Tahúr                               1979   PA-749-332     10-sep-95           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
72,    72,   El Tesoro De Moctezuma                 1966   PA-891-232     13-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
73,    73,   El Último Túnel                        1986   PA-879-796     18-dic-97                  BRUSELAS                         BRUSELAS                      nov-14
74,    74,   El Vergonzoso                          1988   PA-945-273     16-jun-99                  BRUSELAS                         BRUSELAS                      nov-14
75,    75,   El Yaqui                               1968   PA-784-873     24-nov-97    CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    30-mar-10    nov-14
76,    76,   En Estas Camas Nadie Duerme            1970   PA-900-108     13-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
77,    77,   En la tormenta                         1980   PA-871-504     21-ago-96                  BRUSELAS                         BRUSELAS                      nov-14
78,    78,   En Peligro De Muerte                   1988   PA-389-735     29-sep-88         CINEMATOGRAFICA SOL, S.A.           ATHOS OVERSEAS LTD.    05-may-11    nov-14
79,    79,   Entre Ficheras Anda El Diablo          1987   PA-382-965     26-sep-88      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11    nov-14
80,    80,   Entre Monjas Anda El Diablo            1972   PA-822-930     26-sep-96           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
81,    81,   Escuela De Rateros                     1956   PA-850-988     11-sep-96          GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11    nov-14
82,    82,   Fieras En Brama                        1981    PA 284 078    04-sep-85    CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    30-mar-10    nov-14
83,    83,   Fiesta De Sangre                       1976   PA-871-509     21-ago-96                  BRUSELAS                         BRUSELAS                      nov-14
84,    84,   Hembra O Macho                         1991   PA-725-943     28-sep-94      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11    nov-14
85,    85,   Hoy He Soñado Con Dios                 1971   PA-821-496     26-sep-96           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
86,    86,   Jalisco Nunca Pierde                   1972   PA-821-494     26-sep-96           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
87,    87,   Jóvenes Delincuentes                   1989   PA-495-769     12-sep-90          MEXCINEMA CORPORATION              ATHOS OVERSEAS LTD.    06-jun-11    nov-14
88,    88,   Juan Armenta "El Repatriado"           1974   PA-822-933     26-sep-96           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
89,    89,   Juan Charrasqueado Y Gabino Barrera    1980   PA-749-978     10-feb-95           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11    nov-14
                                                                                                                                                                              Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 3 of 17




90,    90,   Juventud Desnuda                       1970   PA-822-950     24-oct-96      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    31-may-11    nov-14
                                                            Listados de peliculas You Tube marzo 2020
                                                                                                                                                               ASSIGNMENT    FECHA
       No.    Titulo                                         Año     Copyright      Fecha                 CLAIMANT                          ASSIGNEE               DATE     LISTADO
 91,    91,   La Cama                                        1968   PA-900-117     13-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
 92,    92,   La Captura De Gabino Barrera: Los Fugitivos    1967   PA-850-984     11-sep-96          GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11   nov-14
 93,    93,   La Cárcel De Laredo                            1983   PA-329-476     23-abr-87                   Peli Mex                  ATHOS OVERSEAS LTD.    01-abr-02   nov-14
 94,    94,   La Chica Del Alacrán De Oro                    1990   PA-725-948     28-sep-94      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
 95,    95,   La contrabandista                              1985   PA-602-755     19-ene-93              TOP ENTERTAINMENT               TOP ENTERTAINMENT                 nov-14
 96,    96,   La Corneta De Mi General                       1988   PA-746-240     04-oct-95      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
 97,    97,   La Dinastía De La Muerte                       1975   PA-587-623     07-oct-92         MEX AMERICAN HOME VIDEO              TOP ENTERTAINMENT     24-may-99   nov-14
 98,    98,   La Dinastía Drácula                            1978   PA-1-291-365   28-dic-04               VIDEO UNIVERSAL                  VIDEO UNIVERSAL                 nov-14
 99,   100,   La endemoniada                                 1967   PA-900-106     13-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
100,   101,   La Gaviota                                     1954   PA-784-881     11-nov-97   PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.   ATHOS OVERSEAS LTD.    30-sep-11   nov-14
101,   102,   La Hermanita Dinamita                          1969   PA-900-190     23-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
102,   103,   La Metralleta Infernal                         1990   PA-496-626     23-oct-90              EAGLE FILMS CORP.               TOP ENTERTAINMENT     16-jun-99   nov-14
103,   104,   La Otra Mujer                                  1971   PA-900-116     13-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
104,   105,   La Pulquería                                   1980   PA-778-904     04-oct-95      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
105,   106,   La Pulquería Ataca De Nuevo                    1985   PA-340-087     15-sep-87      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
106,   107,   La Pulquería II                                1981   PA-778-903     04-oct-95      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
107,   108,   La Raza Nunca Pierde                           1987   PA-287-608     24-mar-86      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
108,   109,   La rebelión de las hijas                       1969   PA-1-089-090   11-abr-02      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    31-may-11   nov-14
109,   110,   La Valentina                                   1965   PA-821-492     26-sep-96           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
110,   111,   La Viuda Blanca                                1969   PA-900-190     23-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
111,   112,   Las Cariñosas                                  1978   PA-778-902     04-oct-95      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
112,   113,   Las Cautivas                                   1971   PA-900-109     13-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
113,   114,   Las Ficheras                                   1976   PA-851-306     05-nov-96      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    31-may-11   nov-14
114,   115,   Las Limpias                                    1983   PA-1-050-837   06-ago-01          Producciones Tollocan, S.A.        ATHOS OVERSEAS LTD.    26-abr-13   nov-14
115,   116,   Las Modelos                                    1982   PA-778-774     04-oct-95      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
116,   117,   Las Mujeres De Jeremías                        1980   PA-284-186     14-feb-86             PRODUCCIONES ESME                TOP ENTERTAINMENT     16-jun-99   nov-14
117,   118,   Las novias del lechero                         1988   PA-495-770     12-sep-90          MEXCINEMA CORPORATION              ATHOS OVERSEAS LTD.    12-abr-12   nov-14
118,   119,   Las Sobrinas Del Diablo                        1982   PA-284-224     05-jun-85        Rosales Duran Producciones, S.A.     ATHOS OVERSEAS LTD.    29-jun-12   nov-14
119,   120,   Las Tentadoras                                 1979   PA-778-905     04-oct-95      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
120,   121,   Lauro Puñales                                  1966   PA-821-493     26-sep-96           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
121,   122,   Los Albureros                                  1989   PA-465-529     02-abr-90          MEXCINEMA CORPORATION              ATHOS OVERSEAS LTD.    31-oct-11   nov-14
122,   123,   Los Enamorados                                 1971   PA-900-116     13-ene-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
123,   124,   Los Gatilleros Del Diablo                      1983   PA-389-739     28-sep-88        Rosales Duran Producciones, S.A.     ATHOS OVERSEAS LTD.    29-jun-12   nov-14
124,   125,   Los Hojalateros                                1990   PA-725-942     28-sep-94      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
125,   126,   Los Perros De Dios                             1973   PA-810-023     21-ago-96                   BRUSELAS                        BRUSELAS                     nov-14
126,   127,   Los Plomeros Y Las Ficheras                    1987   PA-364-628     18-dic-87      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
127,   128,   Los Rateros                                    1988   PA-746-233     04-oct-95      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
128,   129,   Los Supersabios                                1978   PA-873-294     21-ago-96                   BRUSELAS                        BRUSELAS                     nov-14
129,   130,   Lucio Vázquez: El Crimen De Chinameca          1966   PA-822-931     26-sep-96           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
130,   131,   Macho En El Hotel, Un                          1989   PA-496-605     23-oct-90              EAGLE FILMS CORP.               TOP ENTERTAINMENT     16-jun-99   nov-14
131,   132,   Macho Que Ladra No Muerde                      1984   PA-293-769     23-jun-86      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
132,   133,   Mafia Amarilla                                 1972   PA-917-005     14-oct-98           CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
133,   134,   Maldita Miseria                                1980   PA-810-013     21-ago-96                   BRUSELAS                        BRUSELAS                     nov-14
134,   135,   Mañosas Pero Sabrosas                          1984   PA -293-764    23-jun-86      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
                                                                                                                                                                                      Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 4 of 17




135,   136,   Más Allá De La Violencia                       1970   PA-878-430     24-nov-97    CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    05-may-11   nov-14
                                                         Listados de peliculas You Tube marzo 2020
                                                                                                                                                             ASSIGNMENT    FECHA
       No.    Titulo                                      Año     Copyright      Fecha                  CLAIMANT                          ASSIGNEE               DATE     LISTADO
136,   137,   Mas Buenas Que El Pan                       1985   PA-368-488     08-jun-88                   BRUSELAS                         BRUSELAS                     nov-14
137,   138,   Matar O Morir                               1984   PA-288-962     24-mar-86              CUMBRE FILMS, S.A.              ATHOS OVERSEAS LTD.    11-may-11   nov-14
138,   139,   Mexicano hasta las cachas                   1978   PA 878-419     24-nov-97           PRODUCCIONES EGA, S.A.             ATHOS OVERSEAS LTD.    30-mar-10   nov-14
139,   140,   Mi Querido Viejo                            1991   PA-714-584     12-oct-94              CUMBRE FILMS, S.A.              ATHOS OVERSEAS LTD.    11-may-11   nov-14
140,   141,   Mil caminos tiene la muerte                 1976   PA-810-003     21-ago-96                   BRUSELAS                         BRUSELAS                     nov-14
141,   142,   Mil Millas Al Sur                           1980   PA-810-011     21-ago-96                   BRUSELAS                         BRUSELAS                     nov-14
142,   143,   Mis padres se Divorcian                     1957   PA-850-987     11-sep-96           GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11   nov-14
143,   144,   Misa De Cuerpo Presente                     1993   PA-967-250     23-dic-99          CINEMATOGRAFICA OAXACA              ATHOS OVERSEAS LTD.    18-oct-00   nov-14
144,   145,   Misión Suicida                              1971   PA-891-228     24-feb-98       CINEMATOGRAFICA CAMARGO, S.A.          ATHOS OVERSEAS LTD.    22-dic-05   nov-14
145,   146,   Muerte a sangre fría                        1977   PA 878-451     24-nov-97     CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    30-mar-10   nov-14
146,   147,   Mujer De Cabaret                            1990   PA-503-302     18-ene-91              EAGLE FILMS CORP.                TOP ENTERTAINMENT     16-jun-99   nov-14
147,   148,   Mujeres De Media Noche                      1968   PA-900-117     13-ene-98            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
148,   149,   Muñecas De Media Noche                      1978   PA 778-773     04-oct-95       CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
149,   150,   Nadie Te Querrá Como Yo                     1971   PA-900-116     13-ene-98            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
150,   151,   Negro Es Un Bello Color                     1973   PA-288-348     27-may-86            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
151,   152,   Nenas Del Amor, Las                         1982   PA-1-290-232    28-dic-04              VIDEO UNIVERSAL                   VIDEO UNIVERSAL                 nov-14
152,   153,   No Se Mande Profe                           1967   PA-906-940     13-ene-98           GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11   nov-14
153,   154,   Noche De Muerte                             1972   PA-917-005     14-oct-98            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
154,   155,   Noches De Cabaret                           1977   PA 778-772     04-oct-95       CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    02-mar-11   nov-14
155,   156,   Operación 67                                1966   PA-900-206     17-mar-98            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
156,   157,   Oro rojo (Sangre)                           1978   PA-284-087     14-feb-86             PRODUCCIONES ESME                 TOP ENTERTAINMENT     16-jun-99   nov-14
157,   158,   Oye Salomé                                  1978   PA-871-534     21-ago-96                   BRUSELAS                         BRUSELAS                     nov-14
158,   159,   Papito Querido                              1989   PA-905-226     23-sep-98                   BRUSELAS                         BRUSELAS                     nov-14
159,   160,   Peleador A Puño Limpio (Fist Fighter)       1988   PA-431-504     10-oct-89              EAGLE FILMS CORP.                TOP ENTERTAINMENT     16-jun-99   nov-14
160,   161,   Picardía Mexicana I                         1977   PA-749-331     10-sep-95            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
161,   162,   Picardía Mexicana II                        1980   PA-749-330     10-sep-95            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
162,   163,   Por Tu Maldito Amor                         1990   PA-714-583     12-oct-94              CUMBRE FILMS, S.A.              ATHOS OVERSEAS LTD.    11-may-11   nov-14
163,   164,   Remolino                                    1959   PA-784-721     11-nov-97    PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.   ATHOS OVERSEAS LTD.    30-sep-11   nov-14
164,   165,   Rosas Blancas Para Mi Hermana Negra         1969   PA-821-495     26-sep-96            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
165,   166,   Sinvergüenza, Pero Honrado                  1985   PA-340-082     15-sep-87              CUMBRE FILMS, S.A.              ATHOS OVERSEAS LTD.    11-may-11   nov-14
166,   167,   Sirvientas Ardientes                        1988   PA-418-928     10-abr-89                   BRUSELAS                         BRUSELAS                     nov-14
167,   168,   Tierra De Rencores                          1986   PA-340-085     15-sep-87         FILMADORA CERRO DE LA SILLA           TOP ENTERTAINMENT     16-jun-99   nov-14
168,   169,   Todo Un Hombre                              1981   PA-750-082     10-sep-95            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
169,   170,   Trasplante A La Mexicana                    1990   PA-580-875     17-ago-92          MEX AMERICAN HOME VIDEO              TOP ENTERTAINMENT     24-may-99   nov-14
170,   171,   Tu Camino Y El Mío                          1971   PA-822-930     26-sep-96            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
171,   173,   Un Hombre Violento                          1986   PA-284-072     01-oct-85          CINEMATOGRAFICA SOL, S.A.           ATHOS OVERSEAS LTD.    05-may-11   nov-14
172,   174,   Un Macho En El Reformatorio De Señoritas    1988   PA-399-167     15-ago-88          MEX AMERICAN HOME VIDEO              TOP ENTERTAINMENT     24-may-99   nov-14
173,   175,   Un Macho En El Salon De Belleza             1987   PA-374-326     11-mar-88          MEX AMERICAN HOME VIDEO              TOP ENTERTAINMENT     24-may-99   nov-14
174,   176,   Un Macho En La Carcel De Mujeres            1987   PA-340-084     15-sep-87             PRODUCCIONES ESME                 TOP ENTERTAINMENT     16-jun-99   nov-14
175,   177,   Un Macho En La Casa De Citas                1989   PA-425-200     06-sep-89          MEX AMERICAN HOME VIDEO              TOP ENTERTAINMENT     24-may-99   nov-14
176,   178,   Una Leyenda De Amor                         1978   PA-871-520     21-ago-96                   BRUSELAS                         BRUSELAS                     nov-14
177,   179,   Una Pura Y Dos Con Sal                      1981   PA-749-980     10-feb-95            CIMA FILMS, S.A. DE C.V.          ATHOS OVERSEAS LTD.    11-may-11   nov-14
178,   180,   Ya Somos Hombres                            1970   PA-878-422     24-nov-97     CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    05-may-11   nov-14
179,     1,   ¡Maten A Chinto! El Violento                1986   PA-579-488     03-ago-92             TOP ENTERTAINMENT                                                    feb-15
                                                                                                                                                                                    Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 5 of 17




180,     2,   Aquí el que no corre Vuela                  1992   PA-726-082     01-jul-94             TOP ENTERTAINMENT                                                    feb-15
                                                    Listados de peliculas You Tube marzo 2020
                                                                                                                                              ASSIGNMENT    FECHA
       No.    Titulo                                 Año      Copyright      Fecha           CLAIMANT                      ASSIGNEE               DATE     LISTADO
181,     3,   Asalto En Tijuana                      1984    PA-441-989     25-may-89     Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
182,     4,   Asesinos Comerciantes De Niños         1990    PA-579-486     03-ago-92       TOP ENTERTAINMENT                                               feb-15
183,     5,   Atrapados en la droga                  1990    PA-523-462     29-ago-91            BRUSELAS                                                   feb-15
184,     6,   Burbujas De Amor                       1991    PA-587-620     07-oct-92       TOP ENTERTAINMENT                                               feb-15
185,     7,   Cacería Implacable                     1985    PA-810-005     21-ago-96            BRUSELAS                                                   feb-15
186,     8,   CAMINANTE SI HAY CAMINOS               1990    PA-825-918     13-dic-96   GALACTICA FILMS, S.A. DE C.V.   ATHOS OVERSEAS LTD     26-nov-14    feb-15
187,     9,   Cargamento Mortal                      1987    PA-364-631     18-dic-87            BRUSELAS                                                   feb-15
188,    10,   Carne De Horca                         1972    PA-810-020     21-ago-96            BRUSELAS                                                   feb-15
189,    11,   Cartucho Cortado                       1986    PA-871-499     21-ago-96            BRUSELAS                                                   feb-15
190,    12,   Cazafantasmas a la mexicana            1990    PA-496-603     23-oct-90       TOP ENTERTAINMENT                                               feb-15
191,    13,   Ciudad sin ley                         1990    PA-529-286     06-ago-91       TOP ENTERTAINMENT                                               feb-15
192,    14,   Con La Muerte En Ancas                 1978    PA-871-502     21-ago-96            BRUSELAS                                                   feb-15
193,    15,   Desvestidas Y Alborotadas              1991    PA-905-222     23-sep-98       TOP ENTERTAINMENT                                               feb-15
194,    16,   Días De Violencia                      1988    PA-382-964     26-sep-88       TOP ENTERTAINMENT                                               feb-15
195,    17,   DOS FANTASMAS SINVERGUENZAS            1992    PA-605-584     05-mar-93     Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
196,    18,   Dos Judiciales En Aprietos             1989    PA-432-827     06-nov-89       TOP ENTERTAINMENT                                               feb-15
197,    19,   Duelo En El Dorado                     1968    PA-822-940     24-oct-96     Cinematografica Calderon      ATHOS OVERSEAS LTD     02-mar-11    feb-15
198,    20,   El Asesino Del Metro                   1990    PA-542-814     17-abr-91     Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
199,    21,   El Carro De La Muerte                  1984    V8005 P538     15-dic-97     Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
200,    22,   El Dandy y sus mujeres                 1990   PAU-1-476-936   03-oct-90      Film-Mex Entertainment       ATHOS OVERSEAS LTD                  feb-15
201,    23,   El Día De Los Asesinos                 1980    PA-396-597     05-dic-88       TOP ENTERTAINMENT                                               feb-15
202,    24,   EL JUDICIAL 2 (CAZADORES DE NARCOS)    1985    PA-284-134     24-mar-86   GALACTICA FILMS, S.A. DE C.V.   ATHOS OVERSEAS LTD     26-nov-14    feb-15
203,    25,   El Rostro De La Muerte                 1990    PA-872-256     18-dic-97            BRUSELAS                                                   feb-15
204,    26,   El Secuestro De Un Policia             1985    PA-365-013     14-mar-88            BRUSELAS                                                   feb-15
205,    27,   EL SEMENTAL                            1988    PA-828-294     13-dic-96   GALACTICA FILMS, S.A. DE C.V.   ATHOS OVERSEAS LTD     26-nov-14    feb-15
206,    28,   El Silla De Ruedas III                 1992    PA-613-672     28-abr-93       TOP ENTERTAINMENT                                               feb-15
207,    29,   El Último Disparo                      1985    PA-871-505     21-ago-96            BRUSELAS                                                   feb-15
208,    30,   EL VAMPIRO TEPOROCHO                   1989    PA-825-842     13-dic-96   GALACTICA FILMS, S.A. DE C.V.   ATHOS OVERSEAS LTD     26-nov-14    feb-15
209,    31,   Emboscada                              1990    PA-579-489     03-ago-92       TOP ENTERTAINMENT                                               feb-15
210,    32,   Entre Cornudos Te Veas                 1989    PA-472-305     20-jul-90       TOP ENTERTAINMENT                                               feb-15
211,    33,   Escuadrón Counterforce                 1987    PA-367-961                     TOP ENTERTAINMENT                                               feb-15
212,    34,   Escuadrón suicida                      1991    PA-580-836     17-ago-92       TOP ENTERTAINMENT                                               feb-15
213,    35,   Fachoso Y Mitotero                     1991    PA-872-255     18-dic-97       TOP ENTERTAINMENT                                               feb-15
214,    36,   Federal de Narcóticos                  1991    PA-872-254     18-dic-97       TOP ENTERTAINMENT                                               feb-15
215,    37,   Fiera Solitaria                        1987    PA-374-325     11-mar-88            BRUSELAS                                                   feb-15
216,    38,   Forajidos En La Mira                   1985    PA-365-012     14-mar-88       TOP ENTERTAINMENT                                               feb-15
217,    39,   Fotógrafo de Modelos                   1990    PA-579-490     03-ago-92       TOP ENTERTAINMENT                                               feb-15
218,    40,   Furia En La Sangre                     1988    PA-416-845     23-may-89       TOP ENTERTAINMENT                                               feb-15
219,    41,   Garra De Tigre                         1988    PA-388-528     14-jun-88       TOP ENTERTAINMENT                                               feb-15
220,    42,   Hacer El Amor Con Otro                 1991    PA-599-020     19-ene-93       TOP ENTERTAINMENT                                               feb-15
221,    43,   JAULA DE ORO, LA                       1987    PA-568-634     21-ene-92     Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
222,    44,   JUDICIAL O CRIMINAL                    1990    PA-825-133     13-dic-96   GALACTICA FILMS, S.A. DE C.V.    ATHOS OVERSEAS LTD    26-nov-14    feb-15
223,    49,   Judicial Pero Honrado                  1990    PA-529-272     06-ago-91       TOP ENTERTAINMENT                                               feb-15
224,    50,   La Buena, La Mala Y La Golfa           1989    PA-457-611                     TOP ENTERTAINMENT                                               feb-15
                                                                                                                                                                     Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 6 of 17




225,    51,   La Coralillo                           1980   PA-1-278-766                    TOP ENTERTAINMENT                                               feb-15
                                                           Listados de peliculas You Tube marzo 2020
                                                                                                                                                      ASSIGNMENT    FECHA
       No.    Titulo                                        Año     Copyright       Fecha            CLAIMANT                      ASSIGNEE               DATE     LISTADO
226,    52,   La Cosecha De Mujeres                         1979    PA-947-738     16-jun-99             BRUSELAS                                                   feb-15
227,    53,   La Fuga Del Rojo                              1982    PA-859-178     31-dic-96         Grands Films Class         ATHOS OVERSEAS LTD                  feb-15
228,    54,   La hora del jaguar                            1977    PA-810-012     21-ago-96             BRUSELAS                                                   feb-15
229,    55,   La mafia de la frontera                       1979    PA-810-008     21-ago-96             BRUSELAS                                                   feb-15
230,    56,   La Máquina De Matar                           1984    PA-284-090     14-feb-86        TOP ENTERTAINMENT                                               feb-15
231,    57,   La Muerte Cruzo El Rio Bravo                  1984    PA-284-088     14-feb-86        TOP ENTERTAINMENT                                               feb-15
232,    58,   La Muerte De Un Pistolero                     1986    PA-810-018     21-ago-96             BRUSELAS                                                   feb-15
233,    59,   La Noche Del Asesino                          1976   PA-1-278-767                     TOP ENTERTAINMENT                                               feb-15
234,    60,   La Tumba Del Mojado                           1985    V8005 P539     15-dic-97      Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
235,    61,   La venganza de Camarena                       1992   PA-1-270-595                          BRUSELAS                                                   feb-15
236,    62,   La Venganza Del Rojo                          1983    V8005 P541     15-dic-97      Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
237,    63,   Las Calenturas De Juan Camaney II             1989    PA-511-501     13-nov-90      Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
238,    64,   Las Piernas Del Millón                        1980   PA-1-278-768                     TOP ENTERTAINMENT                                               feb-15
239,    65,   Las Travesuras Del Super Chido                1989    V3431 P173     24-mar-99      Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
240,    66,   LOS HERMANOS - MACHORRO                       1987    PA-859-143     13-dic-96    GALACTICA FILMS, S.A. DE C.V.   ATHOS OVERSEAS LTD     26-nov-14    feb-15
241,    67,   Los Hijos Del Criminal                        1988    PA-432-828     06-nov-89        TOP ENTERTAINMENT                                               feb-15
242,    68,   Los Lavaderos                                 1986    PA-788-589     28-may-99      Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
243,    69,   LOS MAISTROS                                  1986    PA-364-630      18-dic-87   GALACTICA FILMS, S.A. DE C.V.   ATHOS OVERSEAS LTD     26-nov-14    feb-15
244,    70,   Los Pelotones Y Juan Camaney                  1990    V3431 P185     24-mar-99      Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
245,    71,   Macho En La Torteria, Un                      1988    PA-425-201     06-sep-89        TOP ENTERTAINMENT                                               feb-15
246,    72,   Mafia Tiembla 2, La                           1989   PA-1-093-697                          BRUSELAS                                                   feb-15
247,    73,   Mafia Tiembla, La                             1987    PA-871-500     21-ago-96             BRUSELAS                                                   feb-15
248,    74,   Matar por matar                               1978    PA-871-501     21-ago-96             BRUSELAS                                                   feb-15
249,    75,   Me Lleva El Tren                              1990    PA-496-509     23-oct-90        TOP ENTERTAINMENT                                               feb-15
250,    76,   Metiche Y Encajoso                            1988    PA-441-994     25-may-89      Million Dollar Video Corp.     ATHOS OVERSEAS LTD                 feb-15
251,    77,   Mi Mujer Tiene Un Amante                      1990    PA-496-604     23-oct-90        TOP ENTERTAINMENT                                               feb-15
252,    78,   Mil Hijos, El                                 1989    PA-905-229     23-sep-98             BRUSELAS                                                   feb-15
253,    80,   Motin En La Carcel                            1986    PA-389-730     28-sep-88        TOP ENTERTAINMENT                                               feb-15
254,    81,   NI PARIENTES SOMOS                            1990   PAu-1-502-220   30-ene-91      Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
255,    85,   Perros de presa                               1993    PA-714-498     14-jun-94        TOP ENTERTAINMENT                                               feb-15
256,    86,   PICARDIA MEXICANA 3                           1985    PA-368-493     08-jun-88    GALACTICA FILMS, S.A. DE C.V.   ATHOS OVERSEAS LTD     26-nov-14    feb-15
257,    87,   Porros Prepa Sangrienta                       1976    PA-810-022     21-ago-96             BRUSELAS                                                   feb-15
258,    88,   Programado para morir                         1987    PA-388-537     14-jun-88             BRUSELAS                                                   feb-15
259,    89,   Puente, El                                    1984    PA-994-283     23-sep-98             BRUSELAS                                                   feb-15
260,    90,   PUERTA NEGRA, LA                              1988    PA-441-992     25-may-89      Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
261,    91,   Ratas Del Asfalto                             1977    PA-871-506     21-ago-96             BRUSELAS                                                   feb-15
262,    92,   Rebelión En La Selva                          1979    PA-281-379     06-mar-86        TOP ENTERTAINMENT                                               feb-15
263,    93,   Relámpago                                     1987    PA-374-324     11-mar-88        TOP ENTERTAINMENT                                               feb-15
264,    94,   Rosa de la frontera                           1985    PA-288-343     24-mar-86        TOP ENTERTAINMENT                                               feb-15
265,    95,   Se Sufre Pero Se Goza / Máscara Vs. Bikini    1984    PA-355-272     07-ago-86        TOP ENTERTAINMENT                                               feb-15
266,    96,   Secuestrado                                   1990    PA-905-228     23-sep-98        TOP ENTERTAINMENT                                               feb-15
267,    97,   Si Mi Cama Hablara                            1989    PA-905-223     23-sep-98             BRUSELAS                                                   feb-15
268,    98,   Solitario Indomable                           1987    PA-396-602     12-dic-88        TOP ENTERTAINMENT                                               feb-15
269,    99,   Toda La Vida                                  1986    PA-340-090     15-sep-87        TOP ENTERTAINMENT                                               feb-15
                                                                                                                                                                             Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 7 of 17




270,   100,   TRES GALLOS, LOS                              1990    PA-733-194     26-jul-94      Million Dollar Video Corp.    ATHOS OVERSEAS LTD                  feb-15
                                                            Listados de peliculas You Tube marzo 2020
                                                                                                                                                                            ASSIGNMENT     FECHA
       No.    Titulo                                         Año     Copyright      Fecha                       CLAIMANT                              ASSIGNEE                  DATE      LISTADO
271,   101,   TRES VECES MOJADO                              1989    PA-456-673    29-mar-90                 Million Dollar Video Corp.           ATHOS OVERSEAS LTD                       feb-15
272,   102,   Vengador De Asesinos                           1984    PA-304-230    23-sep-86                   TOP ENTERTAINMENT                                                           feb-15
273,   103,   Venganza Suicida                               1990    PA-580-893    17-ago-92                   TOP ENTERTAINMENT                                                           feb-15
274,     1,   5 NACOS ASALTAN LAS VEGAS                      1986    PA-356-948    31-ago-87                    VICTOR FILMS, S.A.                ATHOS OVERSEAS LTD.        18-nov-11     oct-16
275,     1,   AGAPITO SE METE EN TODO                        1988    PA 495-768    12-sep-90           MEXCINEMA CORPORATION/ROSALES              ATHOS OVERSEAS LTD.        12-abr-12     oct-16
276,     2,   CASA DE CITAS                                  1986    PA 389-733    28-sep-88              Rosales Duran Producciones, S.A.        ATHOS OVERSEAS LTD.        29-jun-12     oct-16
277,     2,   CHILE PICANTE                                  1981   PA0000304229   23-sep-86                Cinematografica Filmex, S.A.          ATHOS OVERSEAS LTD.        15-dic-15     oct-16
278,     3,   COMO AGUA PARA ATOLE                           1996    PA-836-384    19-mar-97    ALEJANDRO SANCHEZ & TANYA Y ALEXA PRODUCCIONES    ATHOS OVERSEAS LTD.        07-dic-09     oct-16
279,     3,   COMPLICES DEL INFIERNO                         1994   PA0000782224   08-mar-96               Mexcinema Video Corporation            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
280,     4,   CONTRATO CON LA MUERTE                         1984   PA0000284135   24-mar-86                Cinematografica Filmex, S.A.          ATHOS OVERSEAS LTD.        15-dic-15     oct-16
281,     5,   DANDO Y DANDO                                  1989   PA0000784826   12-ene-98                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
282,     5,   DE TODAS … TODAS                               1985   PA0000374943   22-ago-88                Falcon Films Production, Inc.         ATHOS OVERSEAS LTD.        15-dic-15     oct-16
283,     6,   DETECTIVES CON SOTANA                          1997    PA 872-208    29-dic-97           MEXCINEMA CORPORATION/ROSALES              ATHOS OVERSEAS LTD.        12-abr-12     oct-16
284,     7,   DIAMANTES, ORO Y AMOR                          1971   PA0001012141   06-oct-00                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
285,     8,   EL AGARRATODO                                  1989   PA0000784825   12-ene-98                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
286,     9,   EL ALBURERO AKA EMANUELO                       1984   PA0000284136   24-mar-86                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
287,     9,   EL CAIFAN DEL BARRIO                           1987    PA 348-248    16-nov-87              Rosales Duran Producciones, S.A.        ATHOS OVERSEAS LTD.        29-jun-12     oct-16
288,    10,   EL DIABLO ESTA CALIENTE                        1990    PA 542-805    24-ene-90              Rosales Duran Producciones, S.A.        ATHOS OVERSEAS LTD.        29-jun-12     oct-16
289,    11,   EL EXTENSIONISTA                               1990   PA0000784830   12-ene-98                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
290,    12,   EL GRAN TRIUNFO                                1980   PA0000304232   08-oct-86                Cinematografica Filmex, S.A.          ATHOS OVERSEAS LTD.        15-dic-15     oct-16
291,    12,   EL HOMBRE DESNUDO                              1973    PA-881-193    03-dic-97           PRODUCCIONES VIRGO'S, S.A. DE C.V.         ATHOS OVERSEAS LTD.        31-oct-11     oct-16
292,    13,   EL INVENCIBLE OJO DE VIDRIO                    1990    PA-539-096    25-jun-91            MEXCINEMA VIDEO CORPORATION               ATHOS OVERSEAS LTD.        28-feb-95     oct-16
293,    13,   EL JUDICIAL: CARNE DE CAÑON                    1984    PA-382-962    26-sep-88                    Galactica Films, S.A.             ATHOS OVERSEAS LTD.        26-nov-14     oct-16
294,    14,   EL MIL AMORES                                  1954    PA-850-985    11-sep-96                GREGORIO WALERSTEIN W.                ATHOS OVERSEAS LTD.        11-may-11     oct-16
295,    14,   EL NINJA MEXICANO                              1990   PA0000784831   12-ene-98                Cinematografica Filmex, SA              ATHOS OVERSEAS LTD.       15-dic-15    oct-16
296,    15,   EL PAYO                                        1971   PA0001012139   06-oct-00                Filmex, SA, Cinematografica           ATHOS OVERSEAS LTD.        15-dic-15     oct-16
297,    15,   EL SABOR DE LA VENGANZA                        1969   PA0001049545   22-nov-99                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
298,    16,   EL SEXÓLOGO                                    1982   PA0000889546   12-ene-98                Filmex, SA, Cinematografica           ATHOS OVERSEAS LTD.        15-dic-15     oct-16
299,    16,   EL VAMPIRO ENAMORADO                           1996    PA 788-828    03-abr-96           MEXCINEMA CORPORATION/ROSALES              ATHOS OVERSEAS LTD.        12-abr-12     oct-16
300,    17,   EL VAMPIRO TEPOROCHO                           1989    PA-825-842    13-dic-96                    Galactica Films, S.A.             ATHOS OVERSEAS LTD.        26-nov-14     oct-16
301,    17,   EN UN MOTEL NADIE DUERME                       1988   PA0000784828   12-ene-98                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
302,    18,   GITANA TENIAS QUE SER                          1953    PA-850-992    11-sep-96                 GREGORIO WALERSTEIN W.                   ATHOS OVERSEAS LTD.    11-may-11     oct-16
303,    18,   HERMELINDA LINDA                               1984   PA-1-083-110    09-jul-01 PELICULAS NACIONALES E INTERNACIONALES DE GUADALAJARA ATHOS OVERSEAS LTD.       28-jul-15    oct-16
304,    19,   HERMELINDA LINDA II & SUPER AGENTE SECRETO 00131986   PA-1-083-115   07-sep-01                ALDAMA PRODUCCIONES, S.A.               ATHOS OVERSEAS LTD.       28-jul-15    oct-16
305,    19,   HUEVOS RANCHEROS                               1981   PA0000889547   12-ene-98                 Filmex, SA, Cinematografica            ATHOS OVERSEAS LTD.       15-dic-15    oct-16
306,    20,   INTRIGA CONTRA MÉXICO                          1987   PA0000784827   12-ene-98                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
307,    20,   INVESTIGADOR PRIVADO MUY PRIVADO               1989   PA0000784820   12-ene-98                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
308,    21,   JUNTOS                                         1984   PA 1-302-873   11-mar-05              Rosales Duran Producciones, S.A.        ATHOS OVERSEAS LTD.        29-jun-12     oct-16
309,    21,   LA CASITA DEL PECADO                           1987   PA0000364627   18-dic-87                Falcon Film Production, Inc.            ATHOS OVERSEAS LTD.      15-dic-15     oct-16
310,    22,   LA CRISIS ME DA RISA                           1994   PA0001020129   27-nov-00                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
311,    22,   LA JUSTICIA TIENE 12 AÑOS                      1972   PA0001012137   06-oct-00                Filmex, SA, Cinematografica           ATHOS OVERSEAS LTD.        15-dic-15     oct-16
312,    23,   LA LECHERÍA                                    1987   PA0000388527   14-jun-88                Falcon Film Productions, Inc.         ATHOS OVERSEAS LTD.        15-dic-15     oct-16
313,    23,   LA LOTERIA                                     1993   PA0001803452   08-dic-11          CINEMATOGRAFICA FILMEX, S.A. DE C.V.        ATHOS OVERSEAS LTD.        15-dic-15     oct-16
314,    24,   LA MENTIRA                                     1969   PA0001049547   22-nov-99                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
                                                                                                                                                                                                    Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 8 of 17




315,    24,   LA MONTAÑA DEL DIABLO                          1973   PA0001012136   06-oct-00                Filmex, SA, Cinematografica             ATHOS OVERSEAS LTD.      15-dic-15     oct-16
                                                          Listados de peliculas You Tube marzo 2020
                                                                                                                                                             ASSIGNMENT     FECHA
       No.    Titulo                                       Año     Copyright       Fecha                CLAIMANT                         ASSIGNEE                DATE      LISTADO
316,    25,   LA MUJER POLÍCIA                             1986   PA0000340088    15-sep-87         Cinematografica Filmex, S.A.      ATHOS OVERSEAS LTD.     15-dic-15     oct-16
317,    25,   LA RISA TRABAJANDO                           1994   PA0001020132    27-nov-00          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
318,    26,   LAS NOVIAS DEL LECHERO                       1988    PA 495-770     12-sep-90     MEXCINEMA CORPORATION/ROSALES          ATHOS OVERSEAS LTD.    12-abr-12     oct-16
319,    26,   LAS PUERTAS DEL PARAÍSO                      1970   PA0001012142    06-oct-00         Cinematografica Filmex, SA.       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
320,    27,   LAS SIETE CUCAS                              1981   PA0000304234    23-sep-86         Cinematografica Filmex, S.A.      ATHOS OVERSEAS LTD.     15-dic-15     oct-16
321,    27,   LAS SOBRINAS DEL DIABLO                      1982    PA 284-224     05-jun-85       Rosales Duran Producciones, S.A.    ATHOS OVERSEAS LTD.     29-jun-12     oct-16
322,    28,   LAS TRAIGO MUERTAS                           1985   PA0000340089    15-sep-87         Cinematografica Filmex, S.A.      ATHOS OVERSEAS LTD.     15-dic-15     oct-16
323,    28,   LOS 6 MANDAMIENTOS DE LA RISA                1994   PA0001020130    27-nov-00          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
324,    29,   LOS ALBUREROS                                1989    PA-465-529     02-abr-90      MEXCINEMA VIDEO CORPORATION           ATHOS OVERSEAS LTD.    31-oct-11     oct-16
325,    29,   LOS APUROS DE UN HEREDERO DESTRAMPADO        1997    PA 875-118     17-feb-98     MEXCINEMA CORPORATION/ROSALES          ATHOS OVERSEAS LTD.    12-abr-12     oct-16
326,    30,   LOS CACIQUES                                 1973   PA0001020605    06-oct-00         Filmex, SA, Cinematografica        ATHOS OVERSEAS LTD.    15-dic-15     oct-16
327,    30,   LOS CACOS                                    1971   PA0001012141    06-oct-00          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
328,    31,   LOS CAIFANES                                 1966   PA0001012144    06-oct-00          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
329,    31,   LOS DOS HERMANOS                             1971   PA0001049546    22-nov-99          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
330,    32,   LOS ENCANTOS DE MI COMPADRE                  1997    PA 848-789      25-jul-97     NEW VISION DE MEXICO, SA DE CV       ATHOS OVERSEAS LTD.     29-ene-03     oct-16
331,    32,   LOS GATILLEROS DEL DIABLO                    1986    PA 389-739     28-sep-88       Rosales Duran Producciones, S.A.    ATHOS OVERSEAS LTD.     29-jun-12     oct-16
332,    33,   LOS JÓVENES AMANTES                          1998   PA0001008240    11-oct-00          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
333,    33,   MAS VALE PÁJARO EN MANO                      1985   PA0000340086    15-sep-87         Cinematografica Filmex, S.A.      ATHOS OVERSEAS LTD.     15-dic-15     oct-16
334,    34,   MECÁNICA MEXICANA                            1994   PA0000772232    11-ene-96        Mexcinema Video Corporation        ATHOS OVERSEAS LTD.     15-dic-15     oct-16
335,    34,   MECANICA NACIONAL                            1971   PA0001012138    06-oct-00         Filmex, SA, Cinematografica       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
336,    35,   MI MADRINA ES LA MUERTE                      1994    PA 738-481     29-dic-94     MEXCINEMA CORPORATION/ROSALES         ATHOS OVERSEAS LTD.     12-abr-12     oct-16
337,    35,   MODELOS A LA FRANCESA                        1996    PA 802-132     05-jun-96      NEW VISION DE MEXICO, SA DE CV       ATHOS OVERSEAS LTD.     29-ene-13     oct-16
338,    36,   MURALLA DE TINIEBLAS                         1993   PA0001803450    08-dic-11    CINEMATOGRAFICA FILMEX, S.A. DE C.V.   ATHOS OVERSEAS LTD.     15-dic-15     oct-16
339,    36,   NO ME LAS DES LLORANDO                       1988    PA 807-848     08-ago-88       Rosales Duran Producciones, S.A.    ATHOS OVERSEAS LTD.     29-jun-12     oct-16
340,    37,   OCTAGON Y ATLANTIS: LA REVANCHA              1991   PA0000571657    18-jun-92         Cinematografica Filmex, S.A.      ATHOS OVERSEAS LTD.     15-dic-15     oct-16
341,    37,   OCTAGON Y MASCARA SAGRADA: LUCHA A MUERTE    1992   PA0001803778    08-dic-11          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
342,    38,   PARA QUE DURE NO SE APURE                    1988   PA0000784821    12-ene-98          Cinematografica Filmex, SA        ATHOS OVERSEAS LTD.    15-dic-15     oct-16
343,    38,   PARA SERVIR A USTED                          1970   PA0001012142    06-oct-00         Cinematografica Filmex, SA.       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
344,    39,   PARA TODAS TENGO                             1989   PA0000784822    12-ene-98          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
345,    39,   PARAÍSO                                      1969   PA0001012140    06-oct-00         Filmex, SA, Cinematografica       ATHOS OVERSEAS LTD.      15-dic-15    oct-16
346,    40,   PASIONES PERVERSAS                           2013   Pau-3-692-686   26-sep-13           RICARDO PEREZ ROULET            ATHOS OVERSEAS LTD.     17-may-13     oct-16
347,    40,   PATSY MI AMOR                                1968   PA0001012143    06-oct-00          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
348,    41,   PICARDIA MEXICANA 3                          1985    PA-368-493     08-jun-88             Galactica Films, S.A.         ATHOS OVERSEAS LTD.     26-nov-14     oct-16
349,    41,   QUE ME ENTIERREN CON LA BANDA                1992    PA-667-907     16-ago-93      MEXCINEMA VIDEO CORPORATION          ATHOS OVERSEAS LTD.     26-abr-13     oct-16
350,    42,   REPORTERO DE MODELOS                         1995    PA 764-843     02-nov-95     MEXCINEMA CORPORATION/ROSALES         ATHOS OVERSEAS LTD.     12-abr-12     oct-16
351,    43,   RETO A LA MUERTE                             1990    PA 512-487     28-jun-91     MEXCINEMA CORPORATION/ROSALES         ATHOS OVERSEAS LTD.     12-abr-12     oct-16
352,    44,   RETO A LA VIDA                               1986   PA0000340083    15-sep-87         Cinematografica Filmex, S.A.      ATHOS OVERSEAS LTD.     15-dic-15     oct-16
353,    45,   RIGO ES AMOR                                 1981   PA0000293766    23-jun-86         Cinematografica Filmex, S.A.      ATHOS OVERSEAS LTD.     15-dic-15     oct-16
354,    46,   ROBACHICOS FRACASADOS                        1997    PA 866-557     28-jul-97     MEXCINEMA CORPORATION/ROSALES         ATHOS OVERSEAS LTD.     12-abr-12     oct-16
355,    47,   SECUESTRO EN ACAPULCO/CANTA CHAMO            1982   PA0000889548    12-ene-98         Cinematografica Filmex, S.A.       ATHOS OVERSEAS LTD.    15-dic-15     oct-16
356,    48,   SIEMPRE HAY UNA PRIMERA VEZ                  1969   PA0001012140    06-oct-00         Filmex, SA, Cinematografica       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
357,    49,   SIN SALIDA                                   1970   PA0001049545    22-nov-99          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
358,    50,   SÓLO PARA ADULTEROS                          1988   PA0000412804    20-mar-89         Falcon Film Productions, Inc.     ATHOS OVERSEAS LTD.     15-dic-15     oct-16
359,    51,   SOR BATALLA                                  1990   PA0000784824    12-ene-98          Cinematografica Filmex, SA        ATHOS OVERSEAS LTD.    15-dic-15     oct-16
                                                                                                                                                                                     Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 9 of 17




360,    52,   TACOS AL CARBÓN                              1971   PA0000965450    09-sep-99          Cinematografica Filmex, SA       ATHOS OVERSEAS LTD.     15-dic-15     oct-16
                                                           Listados de peliculas You Tube marzo 2020
                                                                                                                                                                           ASSIGNMENT     FECHA
       No.    Titulo                                        Año     Copyright      Fecha                       CLAIMANT                              ASSIGNEE                  DATE      LISTADO
361,    53,   TACOS, TORTAS Y ENCHILADAS                    1988   PA0000784823   12-ene-98                Cinematografica Filmex, SA           ATHOS OVERSEAS LTD.         15-dic-15     oct-16
362,    54,                                                 1983
              TERROR EN LOS BARRIOS AKA TERROR EN LA ZONA ROSA     PA-1-083-114   07-sep-01PRODUCCIONES ALCANTARA & CINEMATOGRAFICA DE OCCIDENTEATHOS OVERSEAS LTD.         28-jul-15     oct-16
363,    55,   TRAMPAS DE AMOR                               1968   PA0001012143   06-oct-00                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15     oct-16
364,    56,   TRES BRIBONES EN LA CASA DEL RELAJO           1997    PA 829-225    03-mar-97           MEXCINEMA CORPORATION/ROSALES              ATHOS OVERSEAS LTD.        12-abr-12     oct-16
365,    57,   UN ÁNGEL PARA LOS DIABLILLOS                  1993   PA0001803451   08-dic-11          CINEMATOGRAFICA FILMEX, S.A. DE C.V.        ATHOS OVERSEAS LTD.        15-dic-15     oct-16
366,    58,   UN POLICIA MUY PRIVADO                        1997    PA 839-011    25-abr-97           MEXCINEMA CORPORATION/ROSALES              ATHOS OVERSEAS LTD.        12-abr-12     oct-16
367,    59,   UNA SOTA Y UN CABALLO                         1984   PA0000304235   23-sep-86               Cinematografica Filmex, S.A.           ATHOS OVERSEAS LTD.        15-dic-15     oct-16
368,    60,   UNA VEZ UN HOMBRE                             1970   PA0001012142   06-oct-00                Cinematografica Filmex, SA.           ATHOS OVERSEAS LTD.        15-dic-15     oct-16
369,    61,   VIOLENCIA A DOMICILIO                         1989   PA0000784829   12-ene-98                Cinematografica Filmex, SA            ATHOS OVERSEAS LTD.        15-dic-15    oct-16
370,    62,   YA NO LOS HACEN COMO ANTES                    2001   PA0001803449   08-dic-11          CINEMATOGRAFICA FILMEX, S.A. DE C.V.        ATHOS OVERSEAS LTD.        15-dic-15    oct-16
371,     1,   A SANGRE Y FUEGO                              1988    PA-413-677    03-nov-88               PRODUCCIONES POTOSI, S.A.              ATHOS OVERSEAS LTD.        20-dic-13    nov-16
372,     2,   AL FINAL DE LA ESCALERA                       1997   PA-1-979-269   4-mar-98              PRODUCTORA DUAL, S.A. DE C.V.           ATHOS OVERSEAS LTD.         29-abr-15    nov-16
373,     3,   ALERGIA "EL FRUTO PROHIBIDO"                  1996   PA-1-979-266   6-jun-97              PRODUCTORA DUAL, S.A. DE C.V.           ATHOS OVERSEAS LTD.         29-abr-15    nov-16
374,     4,   AMANTE PASAJERO                               2014   PA-1-960-911    7-jun-14                  ATHOS OVERSEAS LTD.                 ATHOS OVERSEAS LTD.        12-jun-15    nov-16
375,     5,   AMOR ES…                                      2014   PA-1-960-908    26-jul-14                 ATHOS OVERSEAS LTD.                 ATHOS OVERSEAS LTD.        12-jun-15    nov-16
376,     6,   ARDIENTE MELANCOLIA                           2013   PA-1-960-653   18-ene-14                  ATHOS OVERSEAS LTD.                 ATHOS OVERSEAS LTD.        12-jun-15    nov-16
377,     7,   ATRAPADOS                                     2006   PA 1-958-702    9-feb-07                  ATHOS OVERSEAS LTD.                 ATHOS OVERSEAS LTD.         06-jul-15   nov-16
378,     8,   BAÑOS DE PLACER                               1998   PA 2-002-303    2-abr-99               PROTANA FILMS, S.A. DE C.V.            ATHOS OVERSEAS LTD.        02-nov-15    nov-16
379,     9,   CAMINO AL INFIERNO                            1987    PA-733-196    26-jul-94           Cinematografica Tamaulipas, SA de CV       ATHOS OVERSEAS LTD.        10-oct-00    nov-16
380,    10,   CANDENTE FANTASIA                             2014   PA-1-960-535   20-mar-15                  ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.         12-jun-15    nov-16
381,    11,   CASANOVA 2000                                 1990   PA 1-972-705   22-nov-90                     VICTORIA FILMS                  ATHOS OVERSEAS LTD.         03-abr-15    nov-16
382,    12,   CHISMES DE LAVADEROS                          1987   PA 1-394-558   03-dic-87              PRODUCTORA MAZATECA, S.A.              ATHOS OVERSEAS LTD.         09-mar-16    nov-16
383,    13,   COMANDO DE FEDERALES                          1991    PA-511-503    13-nov-90               PRODUCCIONES POTOSI, S.A.             ATHOS OVERSEAS LTD.         20-dic-13    nov-16
384,    14,   COMANDO DE FEDERALES II                       1992    PA-658-837    13-sep-93              PRODUCCIONES POTOSI, S.A.                   ATHOS OVERSEAS LTD.    20-dic-13    nov-16
385,    15,   COMPADRES A LA MEXICANA                       1991   PA-1-979-264        PRODUCTORA DUAL, S.A. DE C.V. Y ARTISTAS TECNICOS ASOCIADOS, S.C.L.
                                                                                  10-oct-91                                                          ATHOS OVERSEAS LTD.    29-abr-15    nov-16
386,    16,   CONTRABANDO MORTAL                            2003   PA-1-979-271   27-feb-04               PROTANA FILMS S.A. DE C.V.            ATHOS OVERSEAS LTD.         29-abr-15    nov-16
387,    17,   CUANDO QUIERO LLORAR NO LLORO                 1972    PA-905-086    25-mar-98                 MAURICIO WALERSTEIN                  ATHOS OVERSEAS LTD.         29/2/11     nov-16
388,    18,   DEPREDADOR CHICANO                            2000    PA-465-511    02-abr-90            MEXCINEMA VIDEO CORPORATION               ATHOS OVERSEAS LTD.        30-sep-11    nov-16
389,    19,   DESEO CARNAL                                  2012   PA-1-950-614    19-dic-12                 ATHOS OVERSEAS LTD.                 ATHOS OVERSEAS LTD.        06-jul-15    nov-16
390,    20,   DESEOS COMPARTIDOS                            2014   PA-1-961-123   12-abr-14                  ATHOS OVERSEAS LTD.                 ATHOS OVERSEAS LTD.        12-jun-15    nov-16
391,    21,   DESEOS PROHIBIDOS                             2014   PA-1-960-533   10-may-14                  ATHOS OVERSEAS LTD.                 ATHOS OVERSEAS LTD.        12-jun-15    nov-16
392,    22,   DOS CUATES A TODO DAR                         1988    PA 427-308    10-jul-89                PRODUCCIONES EGA, S.A.                ATHOS OVERSEAS LTD.        30-mar-10    nov-16
393,    23,   Dos Esposas en mi Cama                        1969    PA-891-237    23-feb-98            CINEMATOGRAFICA CAMARGO, S.A.               ATHOS OVERSEAS LTD.      22-dic-05    nov-16
394,    24,   DOS NACOS EN EL HOTEL DEL PLACER              2002   PA 2-002-315    6-dic-02               PROTANA FILMS, S.A. DE C.V.            ATHOS OVERSEAS LTD.        02-nov-15    nov-16
395,    25,   EL CASTILLO DEL PLACER                        2001   PA 2-002-305   14-dic-01               PROTANA FILMS, S.A. DE C.V.            ATHOS OVERSEAS LTD.        02-nov-15    nov-16
396,    26,   EL COMBI                                      1996   PA 2-002-247   7-mar-97                PROTANA FILMS, S.A. DE C.V.            ATHOS OVERSEAS LTD.        02-nov-15    nov-16
397,    27,   El diablo en persona                          1981    PA-284-226    05-jun-85                   GAZCON FILMS, S.A.                 ATHOS OVERSEAS LTD.        30-mar-10    nov-16
398,    28,   EL EXTRAÑO VISITANTE                          1995   PA-1-996-718   1-mar-96                  PRODUCCIONES TOBARI                  ATHOS OVERSEAS LTD.        16-nov-15    nov-16
399,    29,   EL MALA ONDA                                  2000    PA-512-399    28-ene-91            MEXCINEMA VIDEO CORPORATION               ATHOS OVERSEAS LTD.        30-sep-11    nov-16
400,    30,   EL MASAJISTA EN LA INTIMIDAD                  2012   PA 1-958-704   19-sep-12                  ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.         06-jul-15    nov-16
401,    31,   EL POZO DEL DIABLO                            1990   PA-1-979-263   17-may-91             PRODUCTORA DUAL, S.A. DE C.V.           ATHOS OVERSEAS LTD.         29-abr-15    nov-16
402,    33,   EL PUÑO DE LA MUERTE                          1981    PA-784-872    24-nov-97               CINEMATOGRAFICA JALISCO               ATHOS OVERSEAS LTD.         18-sep-12    nov-16
403,    34,   EL SECUESTRO DE UN PERIODISTA                 1991    PA-594-293     08-dic-92              CINEMATOGRAFICA SOL, S.A.             ATHOS OVERSEAS LTD.         06-jun-11    nov-16
404,    35,   EL TIGRE SE COMIO A STA. JULIA                2003   PA 2-002-318   21-may-04               PROTANA FILMS, S.A. DE C.V.            ATHOS OVERSEAS LTD.        02-nov-15    nov-16
                                                                                                                                                                                                   Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 10 of 17




405,    36,   EL ULTIMO DESAFIO (EL SILLA DE RUEDAS IV)     1994   PA 1-972-708   30-jun-95         CINE FALCON PRODUCCIONES, S.A. DE C.V.       ATHOS OVERSEAS LTD.        03-abr-15    nov-16
                                                        Listados de peliculas You Tube marzo 2020
                                                                                                                                                            ASSIGNMENT     FECHA
       No.    Titulo                                     Año     Copyright      Fecha                 CLAIMANT                          ASSIGNEE                DATE      LISTADO
406,    38,   EL ULTIMO SUSPIRO                          1998   PA-1-979-275    3-jun-98        PRODUCTORA DUAL, S.A. DE C.V.        ATHOS OVERSEAS LTD.     29-abr-15    nov-16
407,    39,   ENFRENTAMIENTO                             1994   PA 2-002-307   25-nov-94          PROTANA FILMS, S.A. DE C.V.        ATHOS OVERSEAS LTD.     02-nov-15    nov-16
408,    40,   ENGAÑO PASIONAL                            2013   PA-1-961-121    1-feb-14             ATHOS OVERSEAS LTD.             ATHOS OVERSEAS LTD.     12-jun-15    nov-16
409,    41,   ESCLAVOS DE LA PASION                      1995   PA-1-984-560    14-jul-95         PROTANA FILMS S.A. DE C.V.         ATHOS OVERSEAS LTD.     18-may-15    nov-16
410,    42,   ESOS VIEJOS RABOVERDES                     1982   PA 1-394-559   24-jun-83         PRODUCTORA MAZATECA, S.A.           ATHOS OVERSEAS LTD.     09-mar-16    nov-16
411,    43,   ESTA VIEJA ES UNA FIERA                    1999   PA 2-002-304   28-ene-00          PROTANA FILMS, S.A. DE C.V.        ATHOS OVERSEAS LTD.     02-nov-15    nov-16
412,    44,   EVA, JULIA, PERLA                          1979    PA-905-083    25-mar-98            MAURICIO WALERSTEIN              ATHOS OVERSEAS LTD.      29/2/11     nov-16
413,    45,   FURIAS BAJO EL CIELO                       1971   PA-1-083-109   07-sep-01           ALDAMA PRODUCCIONES               ATHOS OVERSEAS LTD.     29-ago-16    nov-16
414,    46,   GATO AL ACECHO                             2012   PA 1-958-703    26-dic-12            ATHOS OVERSEAS LTD.             ATHOS OVERSEAS LTD.      06-jul-15   nov-16
415,    47,   ILICITO DESEO                              2014   PA-1-960-910   31-may-14             ATHOS OVERSEAS LTD.             ATHOS OVERSEAS LTD.     12-jun-15    nov-16
416,    48,   INDIO HASTA LA MUERTE                      1996   PA-1-996-720   21-feb-97    CINE FALCON PRODUCCIONES, S.A. DE C.V.   ATHOS OVERSEAS LTD.     16-nov-15    nov-16
417,    49,   Jesus de Nazareth                          1942    PA-891-222    23-feb-98               Pereda Films, S.A.            ATHOS OVERSEAS LTD.      30-jul-04   nov-16
418,    50,   JUGANDO CON LA MUERTE                      2002   PA-1-996-721   11-abr-03            PRODUCCIONES HALCON              ATHOS OVERSEAS LTD.     16-nov-15    nov-16
419,    51,   LA CAMIONETA GRIS                          1989    PA-456-652    29-mar-90      Cinematografica Tamaulipas, SA de CV    ATHOS OVERSEAS LTD.    10-oct-00    nov-16
420,    52,   LA CANTINA                                 1993   PA-1-979-270    7-ene-94          PROTANA FILMS S.A. DE C.V.         ATHOS OVERSEAS LTD.     29-abr-15    nov-16
421,    53,   LA DAMA DE ROJO                            2000   PA-1-996-719    2-mar-01           CINE FALCON S.A. DE C.V.          ATHOS OVERSEAS LTD.     16-nov-15    nov-16
422,    54,   LA EMPRESA PERDONA UN MOMENTO DE LOCURA    1978    PA-905-087    25-mar-98            MAURICIO WALERSTEIN              ATHOS OVERSEAS LTD.      29/2/11     nov-16
423,    55,   LA FURIA DE LOS KARATECAS                  1981    PA-784-879    24-nov-97          CINEMATOGRAFICA JALISCO            ATHOS OVERSEAS LTD.     18-sep-12    nov-16
424,    56,   LA LEY DE LAS CALLES                       1988    PA 404-137    20-dic-88           PRODUCCIONES EGA, S.A.            ATHOS OVERSEAS LTD.     30-mar-10    nov-16
425,    57,   La Llamada del Sexo                        1976    PA-891-231    23-feb-98      CINEMATOGRAFICA CAMARGO, S.A.          ATHOS OVERSEAS LTD.     22-dic-05    nov-16
426,    58,   LA MAXIMA FELICIDAD                        1983    PA-900-195    25-mar-98                 EM FILMS, CA                ATHOS OVERSEAS LTD.      29/2/11     nov-16
427,    59,   LA MUERTE DEL PALOMO                       1981    PA-284-073    04-sep-85          CINEMATOGRAFICA SOL, S.A.           ATHOS OVERSEAS LTD.     6-jun-11    nov-16
428,    60,   LADRÓN                                     1986    PA 333-230    22-jun-87           PRODUCCIONES EGA, S.A.            ATHOS OVERSEAS LTD.     30-mar-10    nov-16
429,    61,   LAS AMANTES DE ANDRES                      1991   PA-1-974-679   11-sep-92               LORD VIDEO, S.A.              ATHOS OVERSEAS LTD.     29-abr-15    nov-16
430,    62,   LAS ANDADAS DEL PADRE AMADO                2003   PA 2-002-317   30-jul-04          PROTANA FILMS, S.A. DE C.V.        ATHOS OVERSEAS LTD.     02-nov-15    nov-16
431,    63,   LAS CABARETERAS                            1980   PA 1-394-556   04-dic-80               FARO FILMS, S.A.              ATHOS OVERSEAS LTD.     09-mar-16    nov-16
432,    64,   LAS DOS HUERFANAS                          1944    PA-900-202    17-mar-97           FILMADORA MEXICANA SA             ATHOS OVERSEAS LTD.     29-feb-16    nov-16
433,    65,   LEY FUGA                                   1999   PA-1-005-487    17-jul-00        ALMADA PRODUCCIONES, INC.           ATHOS OVERSEAS LTD.     30-nov-15    nov-16
434,    66,   LILIANA Y LORENA                           1994   PA-1-984-566   13-oct-95            BEST VIDEO S.A. DE C.V.          ATHOS OVERSEAS LTD.     18-may-15    nov-16
435,    67,   LIMOSNERO Y CON GARROTE                    1995   PA-1-984-568   15-mar-96                PROTANA FILMS                ATHOS OVERSEAS LTD.     18-may-15    nov-16
436,    68,   LOS LAVADEROS 2                            1987   PA 1-394-557   20-oct-88         PRODUCTORA MAZATECA, S.A.           ATHOS OVERSEAS LTD.     09-mar-16    nov-16
437,    69,   LOS MATONES                                1996   PA 1972-716    20-may-96                  FARO FILMS                 ATHOS OVERSEAS LTD.     03-abr-15    nov-16
438,    70,   MAFIA LATINA EN USA                        2001   PA 1-974-678   15-feb-02    CINE FALCON PRODUCCIONES, S.A. DE C.V.   ATHOS OVERSEAS LTD.     29-abr-15    nov-16
439,    71,   MAGICO EL ENVIADO DE LOS DIOSES            1990   PA-1-996-722   14-jun-91      PRODUCCIONES "ASTRO" S.A. DE C.V.      ATHOS OVERSEAS LTD.     16-nov-15    nov-16
440,    72,   MALVERDE LA LEYENDA                        2004   PA 2-002-316   10-sep-04          PROTANA FILMS, S.A. DE C.V.        ATHOS OVERSEAS LTD.     02-nov-15    nov-16
441,    73,   MAS ALLA DE LA VIOLENCIA                   1970    PA-878-430    24-nov-97    CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.     06-jun-11    nov-16
442,    74,   MEXICANO HASTA LAS CACHAS                  1978    PA 878-419    24-nov-97           PRODUCCIONES EGA, S.A.            ATHOS OVERSEAS LTD.     30-mar-10    nov-16
443,    75,   MI NOVIA YA NO ES VIRGINIA                 1993   PA-1-984-565   10-feb-95              PROTANA FILMS S.A.             ATHOS OVERSEAS LTD.     18-may-15    nov-16
444,    76,   MICHELLE                                   2013   PA-1-960-656   25-ene-14             ATHOS OVERSEAS LTD.             ATHOS OVERSEAS LTD.     12-jun-15    nov-16
445,    77,   Mojados de Corazon                         1986    PA-338-002    18-sep-87      CINEMATOGRAFICA CAMARGO, S.A.          ATHOS OVERSEAS LTD.      22-dic-05   nov-16
446,    78,   NACHAS VEMOS VECINAS NO SABEMOS            1993   PA-1-984-557   24-jun-94                PROTANA FILMS                ATHOS OVERSEAS LTD.     18-may-15    nov-16
447,    79,   NOCHE DE RECAMARERAS                       1990   PA 2-002-254   15-feb-91          PROTANA FILMS, S.A. DE C.V.        ATHOS OVERSEAS LTD.     02-nov-15    nov-16
448,    80,   PANDILLEROS DEL ESTE DE CHICAGO            2001   PA-1-984-569   22-feb-02           CINE FALCON S.A. DE C.V.          ATHOS OVERSEAS LTD.     18-may-15    nov-16
449,    81,   PASION DESENFRENADA                        2014   PA-1-961-124   14-jun-14             ATHOS OVERSEAS LTD.              ATHOS OVERSEAS LTD.    12-jun-15    nov-16
                                                                                                                                                                                    Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 11 of 17




450,    82,   PASION DIVIDIDA                            2014   PA-1-960-531   9-ago-14              ATHOS OVERSEAS LTD.             ATHOS OVERSEAS LTD.     12-jun-15    nov-16
                                                          Listados de peliculas You Tube marzo 2020
                                                                                                                                                                    ASSIGNMENT     FECHA
       No.    Titulo                                       Año      Copyright      Fecha                   CLAIMANT                             ASSIGNEE                DATE      LISTADO
451,    83,   PASION FRATERNAL                             2014   PA-1-960-651     3-may-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
452,    84,   PASIONES CARNALES                            2014   PA-1-960-652    24-may-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
453,    85,   PECADO CARNAL                                2013   PA-1-960-530    11-ene-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
454,    86,   PERROS SALVAJES                              1984    PA 340-078     21-jul-86             PRODUCCIONES EGA, S.A.               ATHOS OVERSEAS LTD.     30-mar-10    nov-16
455,    87,   POLICIA DE NARCOTICOS                        1984    PA-340-070     21-jul-86            CINEMATOGRAFICA SOL, S.A.             ATHOS OVERSEAS LTD.     06-jun-11    nov-16
456,    88,   POR EL PODER DE LA MARA                      2002   PA 2-002-306    18-oct-02            PROTANA FILMS, S.A. DE C.V.           ATHOS OVERSEAS LTD.     02-nov-15    nov-16
457,    89,   Primero el Dólar                             1970    PA-891-223     23-feb-98        CINEMATOGRAFICA CAMARGO, S.A.             ATHOS OVERSEAS LTD.     22-dic-05    nov-16
458,    90,   RECUERDOS DEL AYER                           2014   PA-1-960-913    23-ago-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
459,    91,   RECUERDOS DEL AYER…PARTE 2                   2014   PA-1-960-534     4-oct-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
460,    92,   Santo en Mision Suicida                      1971    PA-891-228     23-feb-98        CINEMATOGRAFICA CAMARGO, S.A.             ATHOS OVERSEAS LTD.     22-dic-05    nov-16
461,    93,   Santo en Oro Negro                           1975    PA-891-224     23-feb-98        CINEMATOGRAFICA CAMARGO, S.A.             ATHOS OVERSEAS LTD.     22-dic-05    nov-16
462,    94,   SECRETOS DE UNA FICHERA                      1993   PA-1-984-556    22-oct-93                  PROTANA FILMS                   ATHOS OVERSEAS LTD.     18-may-15    nov-16
463,    95,   SENSUAL ATARDECER                            2014   PA-1-960-654    17-may-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
464,    96,   SENSUAL ILUSION                              2014   PA-1-960-532    2-may-15                ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
465,    97,   SEÑORA LA DAMA DE ROJO II                    2008   PA-1-996-723    8-may-09                    ORBITA FILMS                   ATHOS OVERSEAS LTD.     16-nov-15    nov-16
466,    98,   SEXO A LA FRANCESA                           2014   PA-1-960-655    26-abr-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
467,    99,   SOBRE LAS BOLAS                              2002   PA 2-002-319    14-feb-03            PROTANA FILMS, S.A. DE C.V.           ATHOS OVERSEAS LTD.     02-nov-15    nov-16
468,   100,   SUEÑO PASIONAL                               2014   PA-1-961-125    28-jun-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
469,   101,   TECNICAS DE SEDUCCION (Primera Parte)        2014   PA-1-960-912    11-oct-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
470,   102,   TECNICAS DE SEDUCCION (Segunda Parte)        2014   PA-1-961-126    18-oct-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
471,   103,   TIERRA DE LOBOS                              1996   PA-1-979267     25-abr-97          PRODUCTORA DUAL, S.A. DE C.V.           ATHOS OVERSEAS LTD.     29-abr-15    nov-16
472,   104,   TIERRA DE SANGRE: EL CORRIDO DE LOS PEREZ    1992    PA-594-289     08-dic-92        Cinematografica Tamaulipas, SA de CV      ATHOS OVERSEAS LTD.     10-oct-00    nov-16
473,   105,   TRAICION Y DINERO                            2010   PA-1-.984-575   19-nov-10                 TANALEXA FILMS                   ATHOS OVERSEAS LTD.     18-may-15    nov-16
474,   106,   TRAMPA SEXUAL                                2013   PA-1-960-909    15-feb-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
475,   107,   Un Cuerpo de Mujer                           1949    PA-891-225     23-feb-98                 Pereda Films, S.A.                ATHOS OVERSEAS LTD.    30-jul-04    nov-16
476,   108,   VACACIONES DESENFRENADAS                     2014   PA-1-960-907    25-oct-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
477,   109,   VICTIMAS DE UN COMPLOT                       2004   PA-1-996-778    28-ene-05   ORBITA FILMS Y PROFESIONALES EN CINE Y VIDEO   ATHOS OVERSEAS LTD.     16-nov-15    nov-16
478,   110,   VIOLACION                                    1987    PA-404-138     20-dic-88            CINEMATOGRAFICA SOL, S.A.             ATHOS OVERSEAS LTD.     06-jun-11    nov-16
479,   111,   YA SOMOS HOMBRES                             1970    PA-878-422     24-nov-97      CINEMATOGRAFICA JALISCO, S.A. DE C.V.       ATHOS OVERSEAS LTD.     06-jun-11    nov-16
480,   112,   YAHAYRA (MIS VACACIONES)                     2013   PA-1-961-122     8-feb-14               ATHOS OVERSEAS LTD.                ATHOS OVERSEAS LTD.     12-jun-15    nov-16
481,   113,   YO, EL EJECUTOR                              1985    PA-376-582     15-oct-87            CINEMATOGRAFICA SOL, S.A.             ATHOS OVERSEAS LTD.     06-jun-11    nov-16
482,   114,   ZONA DEL SILENCIO: PARALELO 27               2002   PAu-2-848-707   12-abr-04           Producciones Tobari, SA de CV          ATHOS OVERSEAS LTD.     30-nov-15    nov-16
483,     1,   A RITMO DE TWIST                             1962    PA-938-818      8-jun-99     CINEMATOGRAFICA CALDERON, S.A. DE C.V.       ATHOS OVERSEAS LTD.     30-mar-10    oct-17
484,     2,   ACAPULCO A GO GO                             1966    PA-784-883     11-nov-97     PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.      ATHOS OVERSEAS LTD.     30-sep-11    oct-17
485,     3,   Acapulqueña                                  1958    PA-891-236     23-feb-98              Producciones Pereda, SA             ATHOS OVERSEAS LTD.      30-jul-04   oct-17
486,     4,   ADIOS JUVENTUD                               1943    PA-790-163     11-sep-96            FILMADORA MEXICANA, S.A.              ATHOS OVERSEAS LTD.     11-may-11     oct-17
487,     5,   AHORA SOY RICO                               1952    PA-814-038     11-sep-96            GREGORIO WALERSTEIN W.                ATHOS OVERSEAS LTD.     11-may-11     oct-17
488,     6,   ALMAS REBELDES                               1937    PA-784-864      4-dic-97     PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.      ATHOS OVERSEAS LTD.     30-sep-11     oct-17
489,     7,   AMANECI EN TUS BRAZOS                        1966    PA-902-236     20-jul-98            GRUPO GALINDO, SA DE CV               ATHOS OVERSEAS LTD.     28-ago-16     oct-17
490,     8,   AQUÍ ESTA JUAN COLORADO                      1946    PA-784-863      4-dic-97     PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.      ATHOS OVERSEAS LTD.     30-sep-11     oct-17
491,     9,   ARRIBA EL NORTE                              1948    PA-790-158     11-sep-96            FILMADORA MEXICANA, S.A.              ATHOS OVERSEAS LTD.     11-may-11     oct-17
492,    10,   AUDAZ Y BRAVERO                              1964    PA 784- 878    24-nov-97      CINEMATOGRAFICA JALISCO, S.A. DE C.V.       ATHOS OVERSEAS LTD.     30-mar-10     oct-17
493,    11,   AY QUE CHULO ES PUEBLA                       1946   PA-1-045-773    27-feb-01            GRUPO GALINDO, SA DE CV               ATHOS OVERSEAS LTD.     28-ago-16     oct-17
494,    12,   AZAHARES PARA TU BODA                        1950    PA-790-161     11-sep-96            FILMADORA MEXICANA, S.A.              ATHOS OVERSEAS LTD.     11-may-11     oct-17
                                                                                                                                                                                            Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 12 of 17




495,    13,   BAISANO JALIL,EL                             1942    PA-790-159     11-sep-96            FILMADORA MEXICANA, S.A.              ATHOS OVERSEAS LTD.     11-may-11     oct-17
                                             Listados de peliculas You Tube marzo 2020
                                                                                                                                                ASSIGNMENT     FECHA
       No.    Titulo                          Año     Copyright      Fecha                 CLAIMANT                          ASSIGNEE               DATE      LISTADO
496,    14,   BAJO EL CIELO DE MICHOACAN      1998   PA-903-161      2-jun-98       MEXCINEMA VIDEO CORPORATION           ATHOS OVERSEAS LTD.    15-ene-15     oct-17
497,    15,   BARCA DE ORO. LA                1947   PA-790-162     11-sep-96          FILMADORA MEXICANA, S.A.           ATHOS OVERSEAS LTD.    11-may-11     oct-17
498,    16,   BARCHANTE NEGUIB, EL            1945    PA-790-156    11-sep-96          FILMADORA MEXICANA, S.A.           ATHOS OVERSEAS LTD.    11-may-11     oct-17
499,    17,   BENDITO ENTRE LAS MUJERES       1958   PA-1-044-545    6-feb-01          GRUPO GALINDO, SA DE CV            ATHOS OVERSEAS LTD.    28-ago-16     oct-17
500,    18,   CAMELIA                         1953    PA-900-200    17-mar-97          GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11     oct-17
501,    19,   CAMINO DE SACRAMENTO            1945    PA-790-164    11-sep-96          FILMADORA MEXICANA, S.A.           ATHOS OVERSEAS LTD.    11-may-11     oct-17
502,    20,   CANAIMA                         1945   PA-790-164     11-sep-96          FILMADORA MEXICANA, S.A.           ATHOS OVERSEAS LTD.    11-may-11     oct-17
503,    21,   CARABINA 30- 30                 1958   PA-919-338     20-jul-98          GRUPO GALINDO, SA DE CV            ATHOS OVERSEAS LTD.    28-ago-16     oct-17
504,    22,   CARGANDO EL MUERTO              1964   PA 784-736     24-nov-97    CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    30-mar-10     oct-17
505,    23,   CASA DE PERDICION               1954   PA-746-619     17-dic-98         PRODUCCIONES PEREDA, S.A.           ATHOS OVERSEAS LTD.     30-jul-04    oct-17
506,    24,   CASTO SUSANO, EL                1952   PA-850-985     11-sep-96         GREGORIO WALERSTEIN W.              ATHOS OVERSEAS LTD.    11-may-11     oct-17
507,    25,   CONDONES.COM                    2002   PA 2-009-549   22-sep-16       DIGITAL REAL FIDELITY, S.A. DE C.V.   ATHOS OVERSEAS LTD.    19-abr-16     oct-17
508,    26,   CONTRA VIENTO Y MAREA           1962    PA 784-868    24-nov-97    CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    30-mar-10     oct-17
509,    27,   DE LA PEOR RALEA                1994   PA-703-546     06-jun-95       MEXCINEMA VIDEO CORPORATION           ATHOS OVERSEAS LTD.    15-ene-15     oct-17
510,    28,   DEBIERON AHORCARLOS ANTES       1973   PA-919-329     20-jul-98          GRUPO GALINDO, SA DE CV            ATHOS OVERSEAS LTD.    28-ago-16     oct-17
511,    29,   DOÑA DIABLA                     1949   PA-790-161     11-sep-96          FILMADORA MEXICANA, S.A.           ATHOS OVERSEAS LTD.    11-may-11     oct-17
512,    30,   DOÑA MARIQUITA DE MI CORAZON    1952   PA-850-992     11-sep-96         GREGORIO WALERSTEIN W.              ATHOS OVERSEAS LTD.    11-may-11     oct-17
513,    31,   EL GALLO GIRO                   1948   PA 878-462     24-nov-97    CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    30-mar-10     oct-17
514,    32,   EL LLANTO DE LOS POBRES         1976   PA-902-238     20-jul-98          GRUPO GALINDO, SA DE CV            ATHOS OVERSEAS LTD.    28-ago-16     oct-17
515,    33,   EL PROFUGO                      1989   PA 516-404     25-mar-91          MEXCINEMA CORPORATION              ATHOS OVERSEAS LTD.    30-mar-10     oct-17
516,    34,   EL QUE CON NIÑOS SE ACUESTA     1957   PA-850-987     11-sep-96         GREGORIO WALERSTEIN W.              ATHOS OVERSEAS LTD.    11-may-11     oct-17
517,    35,   EN CADA PUERTO UN AMOR          1949   PA-1-044-541    6-feb-01          GRUPO GALINDO, SA DE CV            ATHOS OVERSEAS LTD.    28-ago-16     oct-17
518,    36,   EN LA VIEJA CALIFORNIA          1962    PA 784-727    24-nov-97    CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    30-mar-10     oct-17
519,    37,   ESCUADRÓN SALVAJE               1989   PA 536 261     5-sep-91           MEXCINEMA CORPORATION              ATHOS OVERSEAS LTD.    30-mar-10     oct-17
520,    38,   ESPECIALISTA EN CHAMACAS        1965   PA-920-968     01-dic-98          GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11     oct-17
521,    39,   ESPUELAS DE ORO                 1947   PA-1-044-544   6-feb-01           GRUPO GALINDO, SA DE CV            ATHOS OVERSEAS LTD.    28-ago-16     oct-17
522,    40,   ESTA NOCHE NO                   1965   PA 784-876     24-nov-97    CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    30-mar-10     oct-17
523,    41,   Esta Noche Si                   1968   PA-1-089-089   11-abr-02      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    31-may-11     oct-17
524,    42,   FAMILIA PEREZ, LA               1948    PA-790-158    11-sep-96          FILMADORA MEXICANA, S.A.           ATHOS OVERSEAS LTD.    11-may-11     oct-17
525,    43,   Flor de Canela                  1957   PA-900-110     23-feb-98            Producciones Pereda, SA          ATHOS OVERSEAS LTD.     30-jul-04    oct-17
526,    44,   FUGITIVOS                       1955   PA 878-459     24-nov-97    CINEMATOGRAFICA JALISCO, S.A. DE C.V.    ATHOS OVERSEAS LTD.    30-mar-10     oct-17
527,    45,   GALLEGA BAILA MAMBO, UNA        1950   PA-790-708     11-sep-96          GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11     oct-17
528,    46,   GALLEGA EN MÉXICO, UNA          1949   PA-831-051     11-sep-96          GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11     oct-17
529,    47,   GATA POR LIEBRE                 1990   PA-529-274     6-ago-91           GRUPO GALINDO, SA DE CV            ATHOS OVERSEAS LTD.    28-ago-16     oct-17
530,    48,   GATILLEROS DEL RIO BRAVO        1981   PA-902-241     20-jul-98          GRUPO GALINDO, SA DE CV            ATHOS OVERSEAS LTD.    28-ago-16     oct-17
531,    49,   GRAN MAKAKIKUS, EL              1944    PA-790-155    11-sep-96          FILMADORA MEXICANA, S.A.           ATHOS OVERSEAS LTD.    11-may-11     oct-17
532,    50,   Ha Entrado Una Mujer            1969   PA-1-089-090   11-abr-02      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    31-may-11     oct-17
533,    51,   HIJOS DE DON VENANCIO, LOS      1944    PA-790-155    11-sep-96          FILMADORA MEXICANA, S.A.           ATHOS OVERSEAS LTD.    11-may-11     oct-17
534,    52,   HOMBRE INQUIETO, EL             1954   PA-850-985     11-sep-96         GREGORIO WALERSTEIN W.              ATHOS OVERSEAS LTD.    11-may-11     oct-17
535,    53,   HORAS DE AGONIA                 1956   PA-1-044-543    6-feb-01          GRUPO GALINDO, SA DE CV            ATHOS OVERSEAS LTD.    28-ago-16     oct-17
536,    54,   ISLA DE LAS MUJERES, LA         1952    PA-850-992    11-sep-96          GREGORIO WALERSTEIN W.             ATHOS OVERSEAS LTD.    11-may-11     oct-17
537,    55,   La Amante Perfecta              1969   PA-1-089-090   11-abr-02      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    31-may-11     oct-17
538,    56,   La Conquista del Dorado         1965    PA-916-596    26-feb-98      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    31-may-11     oct-17
539,    57,   La Diana Cazadora               1956   PA-822-946     24-oct-96      CINEMATOGRAFICA CALDERON, S.A.         ATHOS OVERSEAS LTD.    31-may-11     oct-17
                                                                                                                                                                        Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 13 of 17




540,    58,   LA LEYENDA DEL BANDIDO          1942   PA-784-857      4-dic-97   PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.   ATHOS OVERSEAS LTD.    30-sep-11     oct-17
                                                 Listados de peliculas You Tube marzo 2020
                                                                                                                                                                     ASSIGNMENT     FECHA
       No.    Titulo                              Año     Copyright      Fecha                         CLAIMANT                                  ASSIGNEE                DATE      LISTADO
541,    59,   LA MUERTE DEL CHACAL                1983   PA-383-290     11-oct-88                  GRUPO GALINDO, SA DE CV                    ATHOS OVERSEAS LTD.     28-ago-16     oct-17
542,    60,   LA RISA DE LA CIUDAD                1962   PA 878- 453    24-nov-97            CINEMATOGRAFICA JALISCO, S.A. DE C.V.            ATHOS OVERSEAS LTD.     30-mar-10     oct-17
543,    61,   LA VENGANZA DE UN MATÓN             1980   PA 284-080     10-jul-85        CINEMATOGRAFICA JALISCO, S.A.& VICTOR FILMS          ATHOS OVERSEAS LTD.     30-mar-10     oct-17
544,    62,   LAS POBRES ILEGALES                 1979   PA 1-394-587    24-jul-17                PRODUCCIONES DEL REY, S.A.                  ATHOS OVERSEAS LTD.     28-nov-12     oct-17
545,    63,   LLUVIA ROJA                         1949    PA-790-161    11-sep-96                  FILMADORA MEXICANA, S.A.                   ATHOS OVERSEAS LTD.     11-may-11     oct-17
546,    64,   LOS BRAVOS DE CALIFORNIA            1962    PA 784-739    24-nov-97            CINEMATOGRAFICA JALISCO, S.A. DE C.V.            ATHOS OVERSEAS LTD.     30-mar-10     oct-17
547,    65,   MACLOVIA                            1948    PA-790-157    11-sep-96                  FILMADORA MEXICANA, S.A.                   ATHOS OVERSEAS LTD.     11-may-11     oct-17
548,    66,   MARIA CRISTINA                      1951   PA-746-618     17-dic-98                 PRODUCCIONES PEREDA, S.A.                   ATHOS OVERSEAS LTD.      30-jul-04    oct-17
549,    67,   ME TRAES DE UN ALA                  1952   PA-850-992     11-sep-96                  GREGORIO WALERSTEIN W.                     ATHOS OVERSEAS LTD.     11-may-11     oct-17
550,    68,   MEXICO DE MIS RECUERDOS             1943    PA-790-155    11-sep-96                  FILMADORA MEXICANA, S.A.                   ATHOS OVERSEAS LTD.     11-may-11     oct-17
551,    69,   MI ADORADA CLEMENTINA               1953   PA-850-992     11-sep-96                  GREGORIO WALERSTEIN W.                     ATHOS OVERSEAS LTD.     11-may-11     oct-17
552,    70,   MI CAMPEON                          1951    PA-814-038    11-sep-96                  GREGORIO WALERSTEIN W.                     ATHOS OVERSEAS LTD.     11-may-11     oct-17
553,    71,   Michachas, Muchachas, Muchachas     1968   PA-1-089-089   11-abr-02              CINEMATOGRAFICA CALDERON, S.A.                 ATHOS OVERSEAS LTD.     31-may-11     oct-17
554,    72,   MUJER DE TODOS, LA                  1946    PA-790-156    11-sep-96                  FILMADORA MEXICANA, S.A.                    ATHOS OVERSEAS LTD.    11-may-11     oct-17
555,    73,   Nido de Tiburones                   1967   PA-828-356     05-nov-96              CINEMATOGRAFICA CALDERON, S.A.                 ATHOS OVERSEAS LTD.     31-may-11     oct-17
556,    74,   NIETOS DE DON VENANCIO, LOS         1945    PA-790-156    11-sep-96                  FILMADORA MEXICANA, S.A.                   ATHOS OVERSEAS LTD.     11-may-11     oct-17
557,    75,   NOCHE DE FIERAS                     1989   PA 537-612     5-sep-91                MEXCINEMA VIDEO CORPORATION                   ATHOS OVERSEAS LTD.     30-mar-10     oct-17
558,    76,   Nuestras Vidas                      1949   PA-891-221     23-feb-98                    Producciones Pereda, SA                  ATHOS OVERSEAS LTD.      30-jul-04    oct-17
559,    77,   OJOS DE JUVENTUD                    1948    PA-790-157    11-sep-96                  FILMADORA MEXICANA, S.A.                   ATHOS OVERSEAS LTD.     11-may-11     oct-17
560,    78,   PANICO EN LA MONTAÑA                1988   PA-423-019     1-ago-89                   GRUPO GALINDO, SA DE CV                    ATHOS OVERSEAS LTD.     28-ago-16     oct-17
561,    79,   Peor Que Los Buitres                1973   PA-822-934     24-oct-96              CINEMATOGRAFICA CALDERON, S.A.                 ATHOS OVERSEAS LTD.     31-may-11     oct-17
562,    80,   PRIMERO SOY MEXICANO                1950   PA-790-161     11-sep-96               FILMADORA MEXICANA, S.A.                      ATHOS OVERSEAS LTD.     11-may-11     oct-17
563,    81,   PRUEBAS DE AMOR                     1991   PA-658-832     13-sep-93 JR CINEVIDEO PRODUCCINONES & DEL RAZO-PRODUFILMS            ATHOS OVERSEAS LTD.     27-feb-17     oct-17
564,    82,   QUE DIOS ME PERDONE                 1947    PA-790-157    11-sep-96                  FILMADORA MEXICANA, S.A.                   ATHOS OVERSEAS LTD.     11-may-11     oct-17
565,    83,   REINA DE LA OPERETA, LA             1945    PA-790-156    11-sep-96                  FILMADORA MEXICANA, S.A.                   ATHOS OVERSEAS LTD.     11-may-11     oct-17
566,    84,   RIO SALVAJE                         1970   PA 784-730     24-nov-97            CINEMATOGRAFICA JALISCO, S.A. DE C.V.            ATHOS OVERSEAS LTD.     30-mar-10     oct-17
567,    85,   Romance en Puerto Rico              1961   PA-891-235     23-feb-98                    Producciones Pereda, SA                  ATHOS OVERSEAS LTD.      30-jul-04    oct-17
568,    86,   SE CHINGARON AL CANDIDATO COLOSO    2002   PA-1-112-718   24-sep-02 Maria Aurora Martinez Sanchez & Fernando Bidart Gutierrez   ATHOS OVERSEAS LTD.      20-dic-13    oct-17
569,    88,   SE LA LLEVO EL REMINGTON            1948    PA-784-851     4-dic-97        PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.              ATHOS OVERSEAS LTD.     30-sep-11     oct-17
570,    89,   SOMBRERO DE TRES PICOS              1943    PA-790-155    11-sep-96               FILMADORA MEXICANA, S.A.                      ATHOS OVERSEAS LTD.     11-may-11     oct-17
571,    90,   SOY CHARRO DE RANCHO GRANDE         1947    PA-790-158    11-sep-96               FILMADORA MEXICANA, S.A.                      ATHOS OVERSEAS LTD.     11-may-11     oct-17
572,    91,   Sucedio en Mexico                   1957   PA-900-110     23-feb-98                    Producciones Pereda, SA                  ATHOS OVERSEAS LTD.      30-jul-04    oct-17
573,    92,   SUERTE TE DE DIOS                   1959   PA 784-869     24-nov-97            CINEMATOGRAFICA JALISCO, S.A. DE C.V.            ATHOS OVERSEAS LTD.     30-mar-10     oct-17
574,    93,   SUR VIOLENTO                        1990   PA-699-763     5-may-95                MEXCINEMA VIDEO CORPORATION                   ATHOS OVERSEAS LTD.     15-ene-15     oct-17
575,    94,   TIERRA DE VIOLENCIA                 1965   PA-784-716     11-nov-97          PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.            ATHOS OVERSEAS LTD.     30-sep-11     oct-17
576,    96,   TOROS AMOR Y GLORIA.                1943   PA-784-701      4-dic-97          PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.            ATHOS OVERSEAS LTD.     30-sep-11     oct-17
577,    97,   TRAMPA INFERNAL                     1989   PA-432-829     6-nov-89                   GRUPO GALINDO, SA DE CV                    ATHOS OVERSEAS LTD.     28-ago-16     oct-17
578,    98,   TRES BRIBONES                       1954   PA 878-417     24-nov-97            CINEMATOGRAFICA JALISCO, S.A. DE C.V.            ATHOS OVERSEAS LTD.     30-mar-10     oct-17
579,    99,   TRES TRISTES TIGRES                 1960   PA 878-456     24-nov-97            CINEMATOGRAFICA JALISCO, S.A. DE C.V.            ATHOS OVERSEAS LTD.     30-mar-10     oct-17
580,   100,   UN RINCON CERCA DEL CIELO           1952   PA-814-038     11-sep-96                  GREGORIO WALERSTEIN W.                     ATHOS OVERSEAS LTD.     11-may-11     oct-17
581,   101,   Un Tipo Dificil dde Matar           1965   PA-822-947     24-oct-96              CINEMATOGRAFICA CALDERON, S.A.                 ATHOS OVERSEAS LTD.     31-may-11     oct-17
582,   102,   UN TRÍO DE TRES                     1959   PA 784- 741    24-nov-97            CINEMATOGRAFICA JALISCO, S.A. DE C.V.            ATHOS OVERSEAS LTD.     30-mar-10     oct-17
583,   103,   UNA CANCION A LA VIRGEN             1949   PA-784-706     04-dic-97          PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.            ATHOS OVERSEAS LTD.     30-sep-11     oct-17
584,   104,   Una Estrella y Dos Estrellados      1959   PA-903-119     23-feb-98                    Producciones Pereda, SA                  ATHOS OVERSEAS LTD.      30-jul-04    oct-17
                                                                                                                                                                                             Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 14 of 17




585,   105,   VIEJOS SOMOS ASI, LOS               1948    PA-790-157    11-sep-96                  FILMADORA MEXICANA, S.A.                   ATHOS OVERSEAS LTD.     11-may-11     oct-17
                                                              Listados de peliculas You Tube marzo 2020
                                                                                                                                                                            ASSIGNMENT     FECHA
       No.    Titulo                                           Año     Copyright    Fecha                      CLAIMANT                                 ASSIGNEE                DATE      LISTADO
586,   106,   VIVA JALISCO QUE ES MI TIERRA                 1959    PA-903-119    23-feb-98               PRODUCCIONES PEREDA, S.A.                  ATHOS OVERSEAS LTD.      30-jul-04    oct-17
587,   107,   VIVIR DEL CUENTO                              1958    PA-850-986    11-sep-96               GREGORIO WALERSTEIN W.                     ATHOS OVERSEAS LTD.     11-may-11     oct-17
588,   108,   YO MATE A ROSITA ALVIREZ                      1946    PA-784-853      4-dic-97       PRODUCCIONES RAUL DE ANDA, S.A. DE C.V.           ATHOS OVERSEAS LTD.     30-sep-11     oct-17
589,   109,   YO Y MI MARIACHI                              1976    PA-902-232     20-jul-98               GRUPO GALINDO, SA DE CV                   ATHOS OVERSEAS LTD.     28-ago-16     oct-17
590,   110,   YO, EL VALIENTE                               1964    PA 784-877    24-nov-97          CINEMATOGRAFICA JALISCO, S.A. DE C.V.           ATHOS OVERSEAS LTD.     30-mar-10     oct-17
591,   111,   ZACAZONAPAN                                   1974    PA-919-325     20-jul-98               GRUPO GALINDO, SA DE CV                   ATHOS OVERSEAS LTD.     28-ago-16     oct-17
592,    17,   AGARRANDO PAREJO                              1963    PA 1-020-483  21-sep-00               PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
593,    18,   AL SON DEL MAMBO                              1950     PA 879-779    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
594,    19,   ASESINOS DE LA MONTAÑA                        1992     PA 726-000   07-sep-94              PRODUCCIONES TORRENTE, S.A.                 ATHOS OVERSEAS LTD.     18-oct-18    may-19
595,    20,   BARRIDOS Y REGADOS                            1961     PA 878-511    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
596,    22,   CABALLOS DE ACERO                             1967     PA 878-486    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
597,    23,                                                 1984
              CACERIA DE UN CRIMINAL (MASACRE EN EL RIO GRANDE       PA-382-958
                                                               / LA VENGANZA      22-ago-88
                                                                                 DEL  CHACAL)   MIURA PRO. S.A. DE C.V. & TELEVICINE, S.A. DE C.V.   ATHOS OVERSEAS LTD.     27-jul-18    may-19
598,    24,   CACHAS DE ORO                                 1983     PA 374-322   11-ago-88                    MEXGAL FILMS, INC.                    ATHOS OVERSEAS LTD.     18-oct-18    may-19
599,    25,   CAFÉ COLON                                    1958    PA 1-020486   21-sep-00               PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
600,    26,   CAMINO DEL MAL                                1956     PA 879-797    18-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
601,    27,   CANTANDO NACE EL AMOR                         1953    PA 1-020-489  21-sep-00               PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
602,    28,   CEMENTERIO DEL TERROR                         1984     PA 382-966   26-sep-88            PRODS. TORRENTE /DYNAMIC FILMS                ATHOS OVERSEAS LTD.     18-oct-18    may-19
603,    29,   CIELITO LINDO                                 1956     PA 878-498    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
604,    30,   COLMILLOS                                     1991     PA 576-754    30-jul-92             PRODUCCIONES TORRENTE, S.A.                 ATHOS OVERSEAS LTD.     18-oct-18    may-19
605,    31,   COMANDANTE Z / EL PSICOPATA ASESINO           1993     PA 726-002   07-sep-94                 PROCINEMA, S.A. DE C.V.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
606,    32,   COMO PERROS Y GATOS                           1968     PA 878-514    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
607,    33,   CUNA DE VALIENTES                             1971     PA 919-327    20-jul-98              GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.      27-jul-18   may-19
608,    34,   DE TAL PALO TAL ASTILLA                       1959   PA-1-045-769   27-feb-01               GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.      27-jul-18   may-19
609,    35,   DICEN QUE SOY HOMBRE MALO                     1958    PA 1-044-545  06-feb-01               GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.     27-jul-18    may-19
610,    36,   DON`T PANIC AKA DIMENSIONES OCULTAS           1987 Pau 1-073-702     09-dic-87                  DYNAMIC FILMS, INC.                    ATHOS OVERSEAS LTD.     18-oct-18    may-19
611,    37,   DOS TONTOS Y UN LOCO                          1960   PA-1-045-771   27-feb-01               GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.      27-jul-18   may-19
612,    38,   EL AGENTE VIAJERO                             1974     PA 878-491    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
613,    39,   EL DERECHO DE NACER                           1951    PA 1-020-491  21-sep-00               PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
614,    40,   EL DESALMADO                                  1950    PA 1-398-594   20-dic-16                  ATHOS OVERSEAS LTD.                                                         may-19
615,    41,   EL GRAN CAMPEON                               1949    PA 1-036-243  12-jun-01               PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
616,    42,   EL HALCON SOLITARIO                           1963     PA 878-494    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
617,    43,   EL HIJO DE LOS POBRES                         1974     PA 879-785    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
618,    44,   EL HIJO DEL PALENQUE                          1977     PA 878-484    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
619,    45,   EL LUCHADOR FENOMENO                          1952    PA 1-020-492  21-sep-00               PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
620,    46,   EL PAJARO SIN SUELAS                          1988     PA 550-787    13-dic-91             PRODUCCIONES TORRENTE, S.A.                 ATHOS OVERSEAS LTD.     18-oct-18    may-19
621,    47,   EL PLEBEYO                                    1952     PA 879-789    18-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
622,    48,   EL REGRESO DEL CARRO ROJO                     1985     PA-902-231    20-jul-98              GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.      27-jul-18   may-19
623,    49,   EL REY DE LA SELVA                            1988    PA 1-020-478  21-sep-00               PRODUCCIONES GALUBI, S.A.                   ATHOS OVERSEAS LTD.    18-oct-18    may-19
624,    50,   EL REY DE LOS ALBURES                         1980     PA-919-334    20-jul-98              GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.      27-jul-18   may-19
625,    51,   EL REY DEL TOMATE                             1962   PA-1-045-774   27-feb-01               GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.     27-jul-18    may-19
626,    52,   EL SEÑOR GOBERNADOR                           1950     PA 878-512    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
627,    53,   EL TERROR DE LA FRONTERA                      1962    PA 1-044-542  06-feb-01               GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.     27-jul-18    may-19
628,    54,   EL ZARCO                                      1959     PA 878-489    02-dic-97              PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
629,    55,   ENEMIGOS A MUERTE                             1985     PA 368-492   08-jun-88               PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
                                                                                                                                                                                                    Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 15 of 17




630,    56,   FUERA ROPA                                    1994     PA 719-437   07-sep-94                 PROCINEMA, S.A. DE C.V.                   ATHOS OVERSEAS LTD.    18-oct-18    may-19
                                                    Listados de peliculas You Tube marzo 2020
                                                                                                                                                 ASSIGNMENT     FECHA
       No.    Titulo                                 Año     Copyright      Fecha             CLAIMANT                       ASSIGNEE                DATE      LISTADO
631,    57,   FUGA HACIA LA MUERTE                   1991   PA 719-439     07-sep-94    PRODUCCIONES TORRENTE, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
632,    58,   GRITENME PIEDRAS DEL CAMPO             1956   PA 1-039-142   12-jun-01      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
633,    59,   HOMBRES DE ACCION                      1981   PA 367-958     08-sep-87         DYNAMIC FILMS, INC.          ATHOS OVERSEAS LTD.     18-oct-18    may-19
634,    60,   IMPACIENCIA DEL CORAZON                1958   PA 879-787     02-dic-97      PRODUCCIONES GALUBI, S.A.        ATHOS OVERSEAS LTD.    18-oct-18    may-19
635,    61,   JUAN CHARRASQUEADO                     1947   PA 878-483     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
636,    62,   LA ALEGRIA DE VIVIR                    1965   PA 878-513     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
637,    63,   LA BANDA DEL CARRO ROJO                1976   PA-265-503     12-nov-85    FILMADORA CHAPULTEPEC, S.A.       ATHOS OVERSEAS LTD.      27-jul-18   may-19
638,    64,   LA BANDIDA                             1948   PA 879-778     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
639,    65,   LA CARRERA DEL MILLON                  1971   PA-902-239     20-jul-98     GRUPO GALINDO, S.A. DE C.V.      ATHOS OVERSEAS LTD.     27-jul-18    may-19
640,    66,   LA DILIGENCIA DE LA MUERTE             1959   PA 1-044-546   06-feb-01     GRUPO GALINDO, S.A. DE C.V.      ATHOS OVERSEAS LTD.     27-jul-18    may-19
641,    67,   LA DONCELLA DE PIEDRA                  1955   PA 878-493     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
642,    68,   LA ESPERANZA DE LOS POBRES             1982   PA 380-556     08-sep-87         DYNAMIC FILMS, INC.          ATHOS OVERSEAS LTD.     18-oct-18    may-19
643,    69,   LA GOLFA DEL BARRIO                    1981   PA 878-510     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
644,    70,   LA MUERTE DEL SOPLON                   1977   PA 878-497     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
645,    71,   LA MUERTE ENAMORADA                    1950   PA 1-020-482   21-sep-00      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
646,    72,   LA MUJER DE DOS CARAS                  1955   PA 879-783     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
647,    73,   LA NOCHE DEL KU KUX KLAN               1978   PA 878-485     02-dic-97      PRODUCCIONES GALUBI, S.A.        ATHOS OVERSEAS LTD.    18-oct-18    may-19
648,    74,   LA RATA MALDITA                        1992   PA 607-332     16-mar-93    PRODUCCIONES TORRENTE, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
649,    75,   LA SOMBRA EN DEFENSA DE LA JUVENTUD    1959   PA 1-036-240   12-jun-01      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
650,    76,   LADRON QUE ROBA LADRON                 1959   PA 879-777     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
651,    77,   LADRONES DE NIÑOS                      1957   PA 879-788     18-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
652,    78,   LADRONES DE TUMBAS                     1989   PA 550-790     13-dic-91    PRODUCCIONES TORRENTE, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
653,    79,   LANZA TUS PENAS AL VIENTO              1966   PA-902-235     20-jul-98     GRUPO GALINDO, S.A. DE C.V.      ATHOS OVERSEAS LTD.     27-jul-18    may-19
654,    80,   LAS VIUDAS DEL CHA CHA CHA             1955   PA 1-398-593   20-dic-16         ATHOS OVERSEAS LTD.                                               may-19
655,    81,   LOBO SALVAJE                           1983   PA 382-961     26-sep-88   PRODS. GALUBI DINAMIC FILMS INC.   ATHOS OVERSEAS LTD.     18-oct-18    may-19
656,    82,   LOS AMORES DE JUAN CHARRASQUEADO       1967   PA 879-786     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
657,    83,   LOS DESALMADOS                         1970   PA 878-487     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
658,    84,   LOS DESARRAIGADOS                      1975   PA 878-488     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
659,    85,   LOS DOS AMIGOS                         1977   PA-297-613     16-jun-86    FILMADORA CHAPULTEPEC, S.A.       ATHOS OVERSEAS LTD.     27-jul-18    may-19
660,    86,   LOS GAVILANES NEGROS                   1965   PA 1-398-595   20-dic-16         ATHOS OVERSEAS LTD.                                               may-19
661,    87,   LOS INVISIBLES                         1961   PA 879-780     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
662,    88,   LOS TALES POR CUALES                   1964   PA 879-782     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
663,    89,   MAGNUM 357                             1979   PA 927-988     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
664,    90,   MANOS DE SEDA                          1951   PA 879-790     18-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
665,    91,   ME QUIERO CASAR                        1966   PA 878-516     02-dic-97      PRODUCCIONES GALUBI, S.A.        ATHOS OVERSEAS LTD.    18-oct-18    may-19
666,    92,   MI LEY ES UN REVOLVER ES LA LEY        1963   PA 1-398-592   20-dic-16         ATHOS OVERSEAS LTD.                                               may-19
667,    93,   MI PREFERIDA                           1950   PA 1-020-490   21-sep-00      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
668,    94,   MUERTOS DE MIEDO                       1957   PA 878-496     02-dic-97      PRODUCCIONES GALUBI, S.A.        ATHOS OVERSEAS LTD.    18-oct-18    may-19
669,    95,   NARCOTERROR                            1985   PA 368-496     08-jun-88     GALUBI / TORRENTE DINAMIC         ATHOS OVERSEAS LTD.    18-oct-18    may-19
670,    96,   NIDO DE FIERAS                         1970   PA 878-495     02-dic-97      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
671,    97,   NO ME QUIERAS TANTO                    1949   PA 1-020-485   21-sep-00      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
672,    98,   NOSOTRAS LAS SIRVIENTAS                1951   PA 1-020-480   21-sep-00      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
673,    99,   OPERATIVO DE ALTO RIESGO               1991   PA 576-748     30-jul-92    PRODUCCIONES TORRENTE, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
674,   100,   ORGULLO DE MUJER                       1955   PA 1-020-487   21-sep-00      PRODUCCIONES GALUBI, S.A.       ATHOS OVERSEAS LTD.     18-oct-18    may-19
                                                                                                                                                                         Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 16 of 17




675,   101,   PANCHO TEQUILA                         1968   PA-919-326     20-jul-98     GRUPO GALINDO, S.A. DE C.V.       ATHOS OVERSEAS LTD.    27-jul-18    may-19
                                                              Listados de peliculas You Tube marzo 2020
                                                                                                                                                                             ASSIGNMENT     FECHA
       No.    Titulo                                           Año     Copyright      Fecha                     CLAIMANT                                 ASSIGNEE                DATE      LISTADO
676,   102,   PANDILLA DE CRIMINALES                           1992   PA 726-024     07-sep-94            PRODUCCIONES TORRENTE, S.A.                 ATHOS OVERSEAS LTD.     18-oct-18    may-19
677,   103,   PECADO MORTAL                                    1954   PA 1-020-479   21-sep-00             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
678,   104,   PEGANDO CON TUBO                                 1960   PA 1-020-488   21-sep-00             PRODUCCIONES GALUBI, S.A.                   ATHOS OVERSEAS LTD.    18-oct-18    may-19
679,   105,   PILOTOS DE COMBATE                               1970   PA 878-490     02-dic-97             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
680,   106,   PISTOLEROS BAJO EL SOL                           1972   PA 878-515     02-dic-97             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
681,   107,   PISTOLEROS DEL DIABLO                            1973   PA 879-781     02-dic-97             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
682,   108,   POBRE DEL POBRE                                  1960   PA 1-020-488   21-sep-00             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
683,   109,   POR QUE YA NO ME QUIERES                         1953   PA 902-240     20-jul-98             GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.      27-jul-18   may-19
684,   110,   QUE PERRA VIDA                                   1961   PA 1-020-483   21-sep-00             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
685,   111,   ROMEO VS. JULIETA                                1968   PA 919-347     20-jul-98             GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.     27-jul-18    may-19
686,   112,   RULETERO A TODA MARCHA                           1962   PA 919-345     20-jul-98             GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.     27-jul-18    may-19
687,   113,   SANTO VS ASESINOS DE OTROS MUNDOS                1972   PA 879-794     18-dic-97             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
688,   114,   SE SOLICITAN MODELOS                             1954   PA 1-020-477   21-sep-00             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
689,   115,   SECUESTRO VIOLENTO                               1992   PA 719-438     07-sep-94               PROCINEMA, S.A. DE C.V.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
690,   116,   SEDUCCION CRIMINAL                               1993   PA 725-987     07-sep-94               PROCINEMA, S.A. DE C.V.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
691,   117,   SERENATA EN ACAPULCO                             1950   PA 1-011-714   21-sep-00             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
692,   118,   SIETE EN LA MIRA                                 1983   PA-293-765     23-jun-86                MIURA PRO. S.A. DE C.V.                 ATHOS OVERSEAS LTD.      27-jul-18   may-19
693,   119,   SIETE EN LA MIRA II (LA FURIA DE LA VENGANZA)    1986   PA-353-234     30-nov-87   MIURA PRO. S.A. DE C.V. & TELEVICINE, S.A. DE C.V.   ATHOS OVERSEAS LTD.      27-jul-18   may-19
694,   120,   SUCEDIO EN ACAPULCO                              1952   PA 1-036-242   12-jun-01             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
695,   121,   TRAIGANLOS VIVOS O MUERTOS                       1972   PA-902-234     20-jul-98             GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.     27-jul-18    may-19
696,   122,   UN AMANTE ANDA SUELTO                            1969   PA 550-788     13-dic-91             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
697,   123,   UN HOMBRE SALVAJE / EL TESTARUDO                 1993   PA 726-004     07-sep-94               PROCINEMA, S.A. DE C.V.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
698,   124,   UN PADRE A TODA MAQUINA                          1964   PA 1-020-493   21-sep-00             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
699,   125,   UN PAR A TODO DAR                                1960   PA 1-020-488   21-sep-00             PRODUCCIONES GALUBI, S.A.                   ATHOS OVERSEAS LTD.    18-oct-18    may-19
700,   126,   UN SUEÑO DE AMOR                                 1971   PA 878-509     02-dic-97             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
701,   127,   VACACIONES DE TERROR                             1988   PA 396-630     12-dic-88                  MEXGAL FILMS, INC.                    ATHOS OVERSEAS LTD.      27-jul-18   may-19
702,   128,   VENTARRON                                        1949   PA 1-011-721   21-sep-00             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
703,   129,   VESTIDAS Y ALBOROTADAS                           1967   PA-931-633     01-dic-98             GRUPO GALINDO, S.A. DE C.V.                ATHOS OVERSEAS LTD.     27-jul-18    may-19
704,   130,   VUELVEN LOS CINCO HALCONES                       1961   PA 1-020-488   21-sep-00             PRODUCCIONES GALUBI, S.A.                   ATHOS OVERSEAS LTD.    18-oct-18    may-19
705,   131,   YAKO CAZADOR DE MALDITOS                         1984   PA 347-720     08-sep-87                 DYNAMIC FILMS, INC.                    ATHOS OVERSEAS LTD.     18-oct-18    may-19
706,   132,   YO FUI NOVIO DE ROSITA ALVIREZ                   1954   PA 1-020-481   21-sep-00             PRODUCCIONES GALUBI, S.A.                  ATHOS OVERSEAS LTD.     18-oct-18    may-19
707,   133,   YO NO ME CASO COMPADRE                           1959   PA-1-044-546   06-feb-01             GRUPO GALINDO, S.A. DE C.V.                 ATHOS OVERSEAS LTD.     27-jul-18   may-19
                                                                                                                                                                                                     Case 1:21-cv-21698-JEM Document 1-1 Entered on FLSD Docket 05/03/2021 Page 17 of 17
